
	
		II
		Calendar No. 171
		112th CONGRESS
		1st Session
		S. 1573
		[Report No.
		  112–79]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 15,
			 2011
			Mr. Durbin, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for financial
		  services and general government for the fiscal year ending September 30, 2012,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for financial
			 services and general government for the fiscal year ending September 30, 2012,
			 and for other purposes, namely:
		IDepartment of the Treasury
			Departmental
		  offices
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Departmental Offices including operation and maintenance of the Treasury
		  Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and
		  improvements of, and purchase of commercial insurance policies for, real
		  properties leased or owned overseas, when necessary for the performance of
		  official business, $306,388,000, including for
		  terrorism and financial intelligence activities; executive direction program
		  activities; international affairs and economic policy activities; domestic
		  finance and tax policy activities; and Treasury-wide management policies and
		  programs activities: 
		  Provided, That of the amount
		  appropriated under this heading, not to exceed
		  $3,000,000, to remain available until September
		  30, 2013, is for information technology modernization requirements; not to
		  exceed $200,000 is for official reception and
		  representation expenses; $200,000 is to support
		  international representation commitments of the Secretary; and not to exceed
		  $258,000 is for unforeseen emergencies of a
		  confidential nature, to be allocated and expended under the direction of the
		  Secretary of the Treasury and to be accounted for solely on his certificate: 
		  Provided further, That
		  of the amount appropriated under this heading,
		  $6,787,000, to remain available until September
		  30, 2013, is for the Treasury-wide Financial Statement Audit and Internal
		  Control Program, of which such amounts as may be necessary may be transferred
		  to accounts of the Department's offices and bureaus to conduct audits: 
		  Provided further, That
		  this transfer authority shall be in addition to any other provided in this Act:
		  
		  Provided further, That
		  of the amount appropriated under this heading,
		  $500,000, to remain available until September
		  30, 2013, is for secure space requirements: 
		  Provided further, That
		  of the amount appropriated under this heading, up to
		  $3,400,000, to remain available until September
		  30, 2014, is to develop and implement programs within the Office of Critical
		  Infrastructure Protection and Compliance Policy, including entering into
		  cooperative agreements: 
		  Provided further, That
		  notwithstanding any other provision of law, up to
		  $1,000,000, may be contributed to the Global
		  Forum on Transparency and Exchange of Information for Tax Purposes, a Part II
		  Program of the Organization for Economic Cooperation and Development, to cover
		  the cost assessed by that organization for Treasury's participation therein: 
		  Provided further, That
		  of the amount appropriated under this heading, up to
		  $2,500,000 may be used for training,
		  recruitment, retention, and hiring additional members of the acquisition
		  workforce as defined by the Office of Federal Procurement Policy Act, as
		  amended (41 U.S.C. 401 et seq.) and for information technology in support of
		  acquisition workforce effectiveness and
		  management.
			Office of inspector
		  general
			salaries and expensesFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $29,641,000, of which not to exceed
		  $2,000,000 shall be available for official
		  travel expenses, including hire of passenger motor vehicles; of which not to
		  exceed $100,000 shall be available for
		  unforeseen emergencies of a confidential nature, to be allocated and expended
		  under the direction of the Inspector General of the Treasury; and of which not
		  to exceed $2,500 shall be available for official
		  reception and representation expenses.
			Treasury inspector general for tax
		  administration
			Salaries and expensesFor necessary expenses of the Treasury
		  Inspector General for Tax Administration in carrying out the Inspector General
		  Act of 1978, including purchase (not to exceed 150 for replacement only for
		  police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b));
		  services authorized by 5 U.S.C. 3109, at such rates as may be determined by the
		  Inspector General for Tax Administration;
		  $151,696,000, of which not to exceed
		  $6,000,000 shall be available for official
		  travel expenses; of which not to exceed $500,000
		  shall be available for unforeseen emergencies of a confidential nature, to be
		  allocated and expended under the direction of the Inspector General for Tax
		  Administration; and of which not to exceed
		  $1,500 shall be available for official reception
		  and representation expenses.
			SPECIAL INSPECTOR GENERAL FOR THE TROUBLED
		  ASSET RELIEF PROGRAM
			salaries and expensesFor necessary expenses of the Office of the
		  Special Inspector General in carrying out the provisions of the Emergency
		  Economic Stabilization Act of 2008 (Public Law 110–343),
		  $41,800,000.
			Financial crimes enforcement
		  network
			salaries and expensesFor necessary expenses of the Financial
		  Crimes Enforcement Network, including hire of passenger motor vehicles; travel
		  and training expenses, including for course development, of non-Federal and
		  foreign government personnel to attend meetings and training concerned with
		  domestic and foreign financial intelligence activities, law enforcement, and
		  financial regulation; not to exceed $14,000 for
		  official reception and representation expenses; and for assistance to Federal
		  law enforcement agencies, with or without reimbursement,
		  $110,788,000, of which not to exceed
		  $34,335,000 shall remain available until
		  September 30, 2014: 
		  Provided, That funds appropriated
		  in this account may be used to procure personal services
		  contracts.
			Treasury Forfeiture
		  Fund
			(rescission)Of the unobligated balances available under
		  this heading, $750,000,000 are
		  rescinded.
			Financial management
		  service
			salaries and expensesFor necessary expenses of the Financial
		  Management Service, $217,805,000, of which not
		  to exceed $4,210,000 shall remain available
		  until September 30, 2013, for information systems modernization initiatives;
		  and of which not to exceed $2,500 shall be
		  available for official reception and representation
		  expenses.
			Alcohol and tobacco tax and trade
		  bureau
			Salaries and expensesFor necessary expenses of carrying out
		  section 1111 of the Homeland Security Act of 2002, including hire of passenger
		  motor vehicles, $99,878,000; of which not to
		  exceed $6,000 for official reception and
		  representation expenses; not to exceed $50,000
		  for cooperative research and development programs for laboratory services; and
		  provision of laboratory assistance to State and local agencies with or without
		  reimbursement: 
		  Provided, That of the amount
		  appropriated under this heading, $2,000,000
		  shall be for the costs of special law enforcement agents to target tobacco
		  smuggling and other criminal diversion
		  activities.
			United states
		  mint
			united states mint public enterprise
		  fundPursuant to section 5136
		  of title 31, United States Code, the United States Mint is provided funding
		  through the United States Mint Public Enterprise Fund for costs associated with
		  the production of circulating coins, numismatic coins, and protective services,
		  including both operating expenses and capital investments. The aggregate amount
		  of new liabilities and obligations incurred during fiscal year 2012 under such
		  section 5136 for circulating coinage and protective service capital investments
		  of the United States Mint shall not exceed
		  $20,000,000.
			Bureau of the Public
		  Debt
			administering the public debtFor necessary expenses connected with any
		  public-debt issues of the United States,
		  $173,635,000, of which not to exceed
		  $2,500 shall be available for official reception
		  and representation expenses, and of which not to exceed
		  $10,000,000 shall remain available until
		  September 30, 2014, for the Do Not Pay portal initiative: 
		  Provided, That the sum appropriated
		  herein from the general fund for fiscal year 2012 shall be reduced by not more
		  than $8,000,000 as definitive security issue
		  fees and Legacy Treasury Direct Investor Account Maintenance fees are
		  collected, so as to result in a final fiscal year 2012 appropriation from the
		  general fund estimated at $165,635,000. In
		  addition, $165,000 to be derived from the Oil
		  Spill Liability Trust Fund to reimburse the Bureau for administrative and
		  personnel expenses for financial management of the Fund, as authorized by
		  section 1012 of Public Law 101–380.
			Community development Financial
		  institutions Fund Program Account
			To carry out the Community Development
		  Banking and Financial Institutions Act of 1994 (Public Law 103–325), including
		  services authorized by 5 U.S.C. 3109, but at rates for individuals not to
		  exceed the per diem rate equivalent to the rate for ES–3, notwithstanding
		  section 4707(e) of title 12, United States Code,
		  $200,000,000, to remain available until
		  September 30, 2013; of which $12,000,000 shall
		  be for financial assistance, technical assistance, training and outreach
		  programs, designed to benefit Native American, Native Hawaiian, and Alaskan
		  Native communities and provided primarily through qualified community
		  development lender organizations with experience and expertise in community
		  development banking and lending in Indian country, Native American
		  organizations, tribes and tribal organizations and other suitable providers; of
		  which, notwithstanding sections 4707(d) and 4707(e) of title 12, United States
		  Code, up to $22,000,000 shall be for a Healthy
		  Food Financing Initiative to provide grants and loans to community development
		  financial institutions for the purpose of offering affordable financing and
		  technical assistance to expand the availability of healthy food options in
		  distressed communities; of which up to
		  $36,000,000 shall be for initiatives designed to
		  enable individuals with low or moderate income levels to establish bank
		  accounts and to improve access to the provision of bank accounts as authorized
		  by sections 1204 and 1205 of Public Law 111–203; of which
		  $19,000,000 shall be for the Bank Enterprise
		  Award program; and of which up to $22,965,000
		  may be used for administrative expenses, including administration of the New
		  Markets Tax Credit.
			Internal Revenue
		  Service
			Taxpayer
		  services
			(including transfer of funds)For necessary expenses of the Internal
		  Revenue Service to provide taxpayer services, including pre-filing assistance
		  and education, filing and account services, taxpayer advocacy services, and
		  other services as authorized by 5 U.S.C. 3109, at such rates as may be
		  determined by the Commissioner, $2,195,522,000,
		  of which not less than $6,100,000 shall be for
		  the Tax Counseling for the Elderly Program, of which not less than
		  $10,000,000 shall be available for low-income
		  taxpayer clinic grants, of which not less than
		  $12,000,000, to remain available until September
		  30, 2013, shall be available for a Community Volunteer Income Tax Assistance
		  matching grants demonstration program for tax return preparation assistance, of
		  which not less than $207,738,000 shall be
		  available for operating expenses of the Taxpayer Advocate Service, and of which
		  up to $6,000,000 may be transferred as necessary
		  from this account to Health Insurance Tax Credit Administration
		  upon advance notification of the Committees on Appropriations: 
		  Provided, That this transfer
		  authority shall be in addition to any transfer authority provided in the Act: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary may publicize the
		  low-income taxpayer clinic program and refer taxpayers to specific qualified
		  low-income taxpayer clinics receiving funding under this
		  heading.
			enforcement
			(including transfer of funds)For necessary expenses for tax enforcement
		  activities of the Internal Revenue Service to determine and collect owed taxes,
		  to provide legal and litigation support, to conduct criminal investigations, to
		  enforce criminal statutes related to violations of internal revenue laws and
		  other financial crimes, to purchase (for police-type use, not to exceed 850)
		  and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other
		  services as authorized by 5 U.S.C. 3109, at such rates as may be determined by
		  the Commissioner, $5,228,613,000, of which not
		  less than $60,257,000 shall be for the
		  Interagency Crime and Drug Enforcement program.
			operations supportFor necessary expenses of the Internal
		  Revenue Service to support taxpayer services and enforcement programs,
		  including rent payments; facilities services; printing; postage; physical
		  security; headquarters and other IRS-wide administration activities; research
		  and statistics of income; telecommunications; information technology
		  development, enhancement, operations, maintenance, and security; the hire of
		  passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized
		  by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner;
		  $3,893,216,000, of which up to
		  $250,000,000 shall remain available until
		  September 30, 2013, for information technology support; of which up to
		  $65,000,000 shall remain available until
		  expended for acquisition of real property, equipment, construction and
		  renovation of facilities; of which not to exceed
		  $1,000,000 shall remain available until
		  September 30, 2014, for research; of which not less than
		  $2,000,000 shall be for the Internal Revenue
		  Service Oversight Board; of which not to exceed
		  $25,000 shall be for official reception and
		  representation expenses.
			business systems
		  modernizationFor necessary
		  expenses of the Internal Revenue Service's business systems modernization
		  program, $330,210,000, to remain available until
		  September 30, 2014, for the capital asset acquisition of information technology
		  systems, including management and related contractual costs of said
		  acquisitions, including related Internal Revenue Service labor costs, and
		  contractual costs associated with operations authorized by 5 U.S.C. 3109: 
		  Provided, That, with the exception
		  of labor costs, none of these funds may be obligated until the Internal Revenue
		  Service submits to the Committees on Appropriations, and such Committees
		  approve, a plan for expenditure that:
				(1)meets the capital planning and investment
			 control review requirements established by the Office of Management and Budget,
			 including Circular A–11;
				(2)complies with the Internal Revenue
			 Service's enterprise architecture, including the modernization
			 blueprint;
				(3)conforms with the Internal Revenue
			 Service's enterprise life cycle methodology;
				(4)is approved by the Internal Revenue
			 Service, the Department of the Treasury, and the Office of Management and
			 Budget;
				(5)has been reviewed by the Government
			 Accountability Office; and
				(6)complies with the acquisition rules,
			 requirements, guidelines, and systems acquisition management practices of the
			 Federal Government.
				health insurance tax credit
		  administrationFor expenses
		  necessary to implement the health insurance tax credit included in the Trade
		  Act of 2002 (Public Law 107–210),
		  $15,481,000.
			administrative provisions—internal revenue
		  service
			(including transfer of
		  funds)
			101.Not to exceed 5 percent of any
			 appropriation made available in this Act to the Internal Revenue Service or not
			 to exceed 3 percent of appropriations under the heading
			 Enforcement may be transferred to any other Internal Revenue
			 Service appropriation upon the advance approval of the Committees on
			 Appropriations.
			102.The Internal Revenue Service shall maintain
			 a training program to ensure that Internal Revenue Service employees are
			 trained in taxpayers' rights, in dealing courteously with taxpayers, and in
			 cross-cultural relations.
			103.The Internal Revenue Service shall
			 institute and enforce policies and procedures that will safeguard the
			 confidentiality of taxpayer information.
			104.Funds made available by this or any other
			 Act to the Internal Revenue Service shall be available for improved facilities
			 and increased staffing to provide sufficient and effective 1–800 help line
			 service for taxpayers. The Commissioner shall continue to make the improvement
			 of the Internal Revenue Service 1–800 help line service a priority and allocate
			 resources necessary to increase phone lines and staff to improve the Internal
			 Revenue Service 1–800 help line service.
			105.None of the funds made available in this
			 Act may be used to enter into, renew, extend, administer, implement, enforce,
			 or provide oversight of any qualified tax collection contract (as defined in
			 section 6306 of the Internal Revenue Code of 1986).
				Administrative Provisions—Department of the
		  Treasury
				(including transfers of
		  funds)
				106.Appropriations to the Department of the
			 Treasury in this Act shall be available for uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901), including maintenance, repairs, and
			 cleaning; purchase of insurance for official motor vehicles operated in foreign
			 countries; purchase of motor vehicles without regard to the general purchase
			 price limitations for vehicles purchased and used overseas for the current
			 fiscal year; entering into contracts with the Department of State for the
			 furnishing of health and medical services to employees and their dependents
			 serving in foreign countries; and services authorized by 5 U.S.C. 3109.
			107.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Departmental Offices—Salaries
			 and Expenses, Office of Inspector General, Special Inspector General for the
			 Troubled Asset Relief Program, Financial Management Service, Alcohol and
			 Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network, and Bureau
			 of the Public Debt, may be transferred between such appropriations upon the
			 advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
			108.Not to exceed 2 percent of any
			 appropriation made available in this Act to the Internal Revenue Service may be
			 transferred to the Treasury Inspector General for Tax Administration's
			 appropriation upon the advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
			109.Of the funds available for the purchase of
			 law enforcement vehicles, no funds may be obligated until the Secretary of the
			 Treasury certifies that the purchase by the respective Treasury bureau is
			 consistent with departmental vehicle management principles: 
			 Provided, That the Secretary may
			 delegate this authority to the Assistant Secretary for Management.
			110.None of the funds appropriated in this Act
			 or otherwise available to the Department of the Treasury or the Bureau of
			 Engraving and Printing may be used to redesign the
			 $1 Federal Reserve note.
			111.The Secretary of the Treasury may transfer
			 funds from Financial Management Service, Salaries and Expenses to the Debt
			 Collection Fund as necessary to cover the costs of debt collection: 
			 Provided, That such amounts shall
			 be reimbursed to such salaries and expenses account from debt collections
			 received in the Debt Collection Fund.
			112.Section 122(g)(1) of Public Law 105–119 (5
			 U.S.C. 3104 note), is further amended by striking 12 years and
			 inserting 14 years.
			113.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used by the United States Mint
			 to construct or operate any museum without the explicit approval of the
			 Committees on Appropriations of the House of Representatives and the Senate,
			 the House Committee on Financial Services, and the Senate Committee on Banking,
			 Housing and Urban Affairs.
			114.None of the funds appropriated or otherwise
			 made available by this or any other Act or source to the Department of the
			 Treasury, the Bureau of Engraving and Printing, and the United States Mint,
			 individually or collectively, may be used to consolidate any or all functions
			 of the Bureau of Engraving and Printing and the United States Mint without the
			 explicit approval of the House Committee on Financial Services; the Senate
			 Committee on Banking, Housing, and Urban Affairs; the House Committee on
			 Appropriations; and the Senate Committee on Appropriations.
			115.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for the Department of the
			 Treasury's intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2011 until the
			 enactment of the Intelligence Authorization Act for Fiscal Year 2012.
			116.Not to exceed
			 $5,000 shall be made available from the Bureau
			 of Engraving and Printing's Industrial Revolving Fund for necessary official
			 reception and representation expenses.
			117.The Secretary of the Treasury shall submit
			 a Capital Investment Plan to the Committees on Appropriations of the Senate and
			 the House of Representatives not later than 30 days following the submission of
			 the annual budget for the Administration submitted by the President: 
			 Provided, That such Capital
			 Investment Plan shall include capital investment spending from all accounts
			 within the Department of the Treasury, including but not limited to the
			 Department-wide Systems and Capital Investment Programs account, the Working
			 Capital Fund account, and the Treasury Forfeiture Fund account: 
			 Provided further,
			 That such Capital Investment Plan shall include expenditures occurring in
			 previous fiscal years for each capital investment project that has not been
			 fully completed.
				This title may be cited as the
			 Department of the Treasury Appropriations Act, 2012.
				IIExecutive office of the president and funds
			 appropriated to the president
			Compensation of the
		  president
			For compensation of the President, including
		  an expense allowance at the rate of $50,000 per
		  annum as authorized by 3 U.S.C. 102, $450,000: 
		  Provided, That none of the funds
		  made available for official expenses shall be expended for any other purpose
		  and any unused amount shall revert to the Treasury pursuant to 31 U.S.C.
		  1552.
			The white
		  house
			Salaries and expensesFor necessary expenses for the White House
		  as authorized by law, including not to exceed
		  $3,850,000 for services as authorized by 5
		  U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C.
		  105, which shall be expended and accounted for as provided in that section;
		  hire of passenger motor vehicles, newspapers, periodicals, teletype news
		  service, and travel (not to exceed $100,000 to
		  be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed
		  $19,000 for official entertainment expenses, to
		  be available for allocation within the Executive Office of the President; and
		  for necessary expenses of the Office of Policy Development, including services
		  as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107,
		  $57,851,000.
			Executive residence at the white
		  house
			operating expensesFor the care, maintenance, repair and
		  alteration, refurnishing, improvement, heating, and lighting, including
		  electric power and fixtures, of the Executive Residence at the White House and
		  official entertainment expenses of the President,
		  $13,536,000, to be expended and accounted for as
		  provided by 3 U.S.C. 105, 109, 110, and 112–114.
			reimbursable expensesFor the reimbursable expenses of the
		  Executive Residence at the White House, such sums as may be necessary: 
		  Provided, That all reimbursable
		  operating expenses of the Executive Residence shall be made in accordance with
		  the provisions of this paragraph: 
		  Provided further,
		  That, notwithstanding any other provision of law, such amount for reimbursable
		  operating expenses shall be the exclusive authority of the Executive Residence
		  to incur obligations and to receive offsetting collections, for such expenses: 
		  Provided further, That
		  the Executive Residence shall require each person sponsoring a reimbursable
		  political event to pay in advance an amount equal to the estimated cost of the
		  event, and all such advance payments shall be credited to this account and
		  remain available until expended: 
		  Provided further, That
		  the Executive Residence shall require the national committee of the political
		  party of the President to maintain on deposit
		  $25,000, to be separately accounted for and
		  available for expenses relating to reimbursable political events sponsored by
		  such committee during such fiscal year: 
		  Provided further, That
		  the Executive Residence shall ensure that a written notice of any amount owed
		  for a reimbursable operating expense under this paragraph is submitted to the
		  person owing such amount within 60 days after such expense is incurred, and
		  that such amount is collected within 30 days after the submission of such
		  notice: 
		  Provided further, That
		  the Executive Residence shall charge interest and assess penalties and other
		  charges on any such amount that is not reimbursed within such 30 days, in
		  accordance with the interest and penalty provisions applicable to an
		  outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
		  Provided further, That
		  each such amount that is reimbursed, and any accompanying interest and charges,
		  shall be deposited in the Treasury as miscellaneous receipts: 
		  Provided further, That
		  the Executive Residence shall prepare and submit to the Committees on
		  Appropriations, by not later than 90 days after the end of the fiscal year
		  covered by this Act, a report setting forth the reimbursable operating expenses
		  of the Executive Residence during the preceding fiscal year, including the
		  total amount of such expenses, the amount of such total that consists of
		  reimbursable official and ceremonial events, the amount of such total that
		  consists of reimbursable political events, and the portion of each such amount
		  that has been reimbursed as of the date of the report: 
		  Provided further, That
		  the Executive Residence shall maintain a system for the tracking of expenses
		  related to reimbursable events within the Executive Residence that includes a
		  standard for the classification of any such expense as political or
		  nonpolitical: 
		  Provided further, That
		  no provision of this paragraph may be construed to exempt the Executive
		  Residence from any other applicable requirement of subchapter I or II of
		  chapter 37 of title 31, United States Code.
			White house repair and
		  restoration
			For the repair, alteration, and improvement
		  of the Executive Residence at the White House,
		  $990,000, to remain available until expended,
		  for required maintenance, resolution of safety and health issues, and continued
		  preventative maintenance.
			Council of economic
		  advisers
			salaries and expensesFor necessary expenses of the Council of
		  Economic Advisers in carrying out its functions under the Employment Act of
		  1946 (15 U.S.C. 1021 et seq.),
		  $4,192,000.
			National security council and homeland
		  security council
			salaries and expensesFor necessary expenses of the National
		  Security Council and the Homeland Security Council, including services as
		  authorized by 5 U.S.C. 3109,
		  $13,048,000.
			Office of
		  administration
			Salaries and expensesFor necessary expenses of the Office of
		  Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C.
		  107, and hire of passenger motor vehicles,
		  $114,908,000, of which
		  $10,670,000 shall remain available until
		  expended for continued modernization of the information technology
		  infrastructure within the Executive Office of the
		  President.
			Office of management and
		  budget
			Salaries and expensesFor necessary expenses of the Office of
		  Management and Budget, including hire of passenger motor vehicles and services
		  as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of
		  title 44, United States Code, $90,833,000, of
		  which not to exceed $3,000 shall be available
		  for official representation expenses: 
		  Provided, That none of the funds
		  appropriated in this Act for the Office of Management and Budget may be used
		  for the purpose of reviewing any agricultural marketing orders or any
		  activities or regulations under the provisions of the Agricultural Marketing
		  Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
		  Provided further, That
		  none of the funds made available for the Office of Management and Budget by
		  this Act may be expended for the altering of the transcript of actual testimony
		  of witnesses, except for testimony of officials of the Office of Management and
		  Budget, before the Committees on Appropriations or their subcommittees: 
		  Provided further, That
		  none of the funds provided in this or prior Acts shall be used, directly or
		  indirectly, by the Office of Management and Budget, for evaluating or
		  determining if water resource project or study reports submitted by the Chief
		  of Engineers acting through the Secretary of the Army are in compliance with
		  all applicable laws, regulations, and requirements relevant to the Civil Works
		  water resource planning process: 
		  Provided further, That
		  the Office of Management and Budget shall have not more than 60 days in which
		  to perform budgetary policy reviews of water resource matters on which the
		  Chief of Engineers has reported: 
		  Provided further, That
		  the Director of the Office of Management and Budget shall notify the
		  appropriate authorizing and appropriating committees when the 60-day review is
		  initiated: 
		  Provided further, That
		  if water resource reports have not been transmitted to the appropriate
		  authorizing and appropriating committees within 15 days after the end of the
		  Office of Management and Budget review period based on the notification from
		  the Director, Congress shall assume Office of Management and Budget concurrence
		  with the report and act accordingly.
			Government-wide Management
		  Councils
			(INCLUDING TRANSFER OF FUNDS)Notwithstanding 31 U.S.C. 1346 and section
		  708 of this Act, the head of each Executive department and agency is hereby
		  authorized to transfer to or reimburse General Services Administration,
		  Government-wide Policy with the approval of the Director of the Office
		  of Management and Budget, funds made available for fiscal year 2012 by this or
		  any other Act, including rebates from charge card and other contracts: 
		  Provided, That these funds shall be
		  administered by the Administrator of General Services to support
		  Government-wide and other multi-agency financial, information technology,
		  procurement, and other management innovations, initiatives, and activities, as
		  approved by the Director of the Office of Management and Budget, in
		  consultation with the appropriate interagency and multi-agency groups
		  designated by the Director, including the President's Management Council for
		  overall management improvement initiatives, the Chief Financial Officers
		  Council for financial management initiatives, the Chief Information Officers
		  Council for information technology initiatives, the Chief Human Capital
		  Officers Council for human capital initiatives, the Chief Acquisition Officers
		  Council for procurement initiatives, and the Performance Improvement Council
		  for performance improvement initiatives: 
		  Provided further, That
		  the total funds transferred or reimbursed shall not exceed
		  $17,000,000: 
		  Provided further, That
		  the funds transferred to or for reimbursement of General Services
		  Administration, Government-wide Policy during fiscal year 2012 shall
		  remain available for obligation through September 30, 2013: 
		  Provided further, That
		  such transfers or reimbursements may only be made following written approval of
		  the Committees on Appropriations of the House of Representatives and the
		  Senate.
			Office of national drug control
		  policy
			salaries and expensesFor necessary expenses of the Office of
		  National Drug Control Policy; for research activities pursuant to the Office of
		  National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469);
		  not to exceed $10,000 for official reception and
		  representation expenses; and for participation in joint projects or in the
		  provision of services on matters of mutual interest with nonprofit, research,
		  or public organizations or agencies, with or without reimbursement,
		  $26,125,000: 
		  Provided, That the Office is
		  authorized to accept, hold, administer, and utilize gifts, both real and
		  personal, public and private, without fiscal year limitation, for the purpose
		  of aiding or facilitating the work of the Office.
			Federal drug control
		  programs
			high intensity drug trafficking areas
		  program
			(including transfers of
		  funds)For necessary expenses
		  of the Office of National Drug Control Policy's High Intensity Drug Trafficking
		  Areas Program, $238,522,000, to remain available
		  until September 30, 2013, for drug control activities consistent with the
		  approved strategy for each of the designated High Intensity Drug Trafficking
		  Areas (HIDTAs), of which not less than 51 percent shall be
		  transferred to State and local entities for drug control activities and shall
		  be obligated not later than 120 days after enactment of this Act: 
		  Provided, That up to 49 percent may
		  be transferred to Federal agencies and departments in amounts determined by the
		  Director of the Office of National Drug Control Policy (the
		  Director), of which up to $2,700,000 may
		  be used for auditing services and associated activities (including up to
		  $500,000 to ensure the continued operation and
		  maintenance of the Performance Management System): 
		  Provided further,
		  That, notwithstanding the requirements of Public Law 106–58, any unexpended
		  funds obligated prior to fiscal year 2010 may be used for any other approved
		  activities of that High Intensity Drug Trafficking Area, subject to
		  reprogramming requirements: 
		  Provided further, That
		  each High Intensity Drug Trafficking Area designated as of September 30, 2011,
		  shall be funded at not less than the fiscal year 2011 base level, unless the
		  Director submits to the Committees on Appropriations of the House of
		  Representatives and the Senate justification for changes to those levels based
		  on clearly articulated priorities and published Office of National Drug Control
		  Policy performance measures of effectiveness: 
		  Provided further, That
		  the Director shall notify the Committees on Appropriations of the initial
		  allocation of fiscal year 2012 funding among HIDTAs not later than 45 days
		  after enactment of this Act, and shall notify the Committees of planned uses of
		  discretionary HIDTA funding, as determined in consultation with the HIDTA
		  Directors, not later than 90 days after enactment of this
		  Act.
			other federal drug control
		  programs
				(including transfers of funds)For
		  other drug control activities authorized by the Office of National Drug Control
		  Policy Reauthorization Act of 2006 (Public Law 109–469),
		  $105,950,000, to remain available until
		  expended, which shall be available as follows:
		  $92,600,000 for the Drug-Free Communities
		  Program, of which $2,000,000 shall be made
		  available as directed by section 4 of Public Law 107–82, as amended by Public
		  Law 109–469 (21 U.S.C. 1521 note); $1,400,000
		  for drug court training and technical assistance;
		  $8,900,000 for anti-doping activities;
		  $1,900,000 for the United States membership dues
		  to the World Anti-Doping Agency; and $1,150,000
		  shall be made available as directed by section 1105 of Public Law
		  109–469.
			Unanticipated needsFor expenses necessary to enable the
		  President to meet unanticipated needs, in furtherance of the national interest,
		  security, or defense which may arise at home or abroad during the current
		  fiscal year, as authorized by 3 U.S.C. 108,
		  $988,000, to remain available until September
		  30, 2013.
			Special assistance to the
		  president
			salaries and expensesFor necessary expenses to enable the Vice
		  President to provide assistance to the President in connection with specially
		  assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106,
		  including subsistence expenses as authorized by 3 U.S.C. 106, which shall be
		  expended and accounted for as provided in that section; and hire of passenger
		  motor vehicles,
		  $4,328,000.
			Official residence of the vice president
		  
			operating
		  expenses
			(including transfer of funds)For the care, operation, refurnishing,
		  improvement, and to the extent not otherwise provided for, heating and
		  lighting, including electric power and fixtures, of the official residence of
		  the Vice President; the hire of passenger motor vehicles; and not to exceed
		  $90,000 for official entertainment expenses of
		  the Vice President, to be accounted for solely on his certificate,
		  $307,000: 
		  Provided, That advances or
		  repayments or transfers from this appropriation may be made to any department
		  or agency for expenses of carrying out such
		  activities.
			Administrative provisions—Executive office
		  of the president and funds appropriated to the
		  president
			(including transfers of
		  funds)
			201.From funds made available in this Act under
			 the headings The White House, Executive Residence at the
			 White House, White House Repair and Restoration,
			 Council of Economic Advisers, National Security Council
			 and Homeland Security Council, Office of Administration,
			 Special Assistance to the President, and Official
			 Residence of the Vice President, the Director of the Office of
			 Management and Budget (or such other officer as the President may designate in
			 writing), may, 15 days after giving notice to the Committees on Appropriations
			 of the House of Representatives and the Senate, transfer not to exceed 10
			 percent of any such appropriation to any other such appropriation, to be merged
			 with and available for the same time and for the same purposes as the
			 appropriation to which transferred: 
			 Provided, That the amount of an
			 appropriation shall not be increased by more than 50 percent by such transfers:
			 
			 Provided further,
			 That no amount shall be transferred from Special Assistance to the
			 President or Official Residence of the Vice President
			 without the approval of the Vice President.
			202.The Director of the Office of National Drug
			 Control Policy shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate not later than 60 days after the date of
			 enactment of this Act, and prior to the initial obligation of more than 20
			 percent of the funds appropriated in any account under the heading
			 Office of National Drug Control Policy, a detailed narrative and
			 financial plan on the proposed uses of all funds under the account by program,
			 project, and activity: 
			 Provided, That the reports
			 required by this section shall be updated and submitted to the Committees on
			 Appropriations every 6 months and shall include information detailing how the
			 estimates and assumptions contained in previous reports have changed: 
			 Provided further,
			 That any new projects and changes in funding of ongoing projects shall be
			 subject to the prior approval of the Committees on Appropriations.
			203.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Office of National Drug
			 Control Policy may be transferred between appropriated programs upon the
			 advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 3 percent.
			204.Not to exceed
			 $1,000,000 of any appropriations in this Act
			 made available to the Office of National Drug Control Policy may be
			 reprogrammed within a program, project, or activity upon the advance approval
			 of the Committees on Appropriations.
			205.From the unobligated balances of prior year
			 appropriations made available for the Counterdrug Technology Assessment Center,
			 $11,328,000 are rescinded.
			This title may be cited as the
			 Executive Office of the President
			 Appropriations Act, 2012.
			IIIThe Judiciary
			Supreme court of the united
		  states
			Salaries and expensesFor expenses necessary for the operation of
		  the Supreme Court, as required by law, excluding care of the building and
		  grounds, including purchase or hire, driving, maintenance, and operation of an
		  automobile for the Chief Justice, not to exceed
		  $10,000 for the purpose of transporting
		  Associate Justices, and hire of passenger motor vehicles as authorized by 31
		  U.S.C. 1343 and 1344; not to exceed $10,000 for
		  official reception and representation expenses; and for miscellaneous expenses,
		  to be expended as the Chief Justice may approve,
		  $74,819,000, of which
		  $2,000,000 shall remain available until
		  expended.
			care of the building and
		  groundsFor such expenditures
		  as may be necessary to enable the Architect of the Capitol to carry out the
		  duties imposed upon the Architect by 40 U.S.C. 6111 and 6112,
		  $8,159,000, to remain available until
		  expended.
			United states court of appeals for the
		  federal circuit
			salaries and expensesFor salaries of the chief judge, judges, and
		  other officers and employees, and for necessary expenses of the court, as
		  authorized by law,
		  $31,913,000.
			United states court of international
		  trade
			Salaries and expensesFor salaries of the chief judge and eight
		  judges, salaries of the officers and employees of the court, services, and
		  necessary expenses of the court, as authorized by law,
		  $20,968,000.
			Courts of appeals, district courts, and
		  other judicial services
			salaries and
		  expenses
			(including transfer of funds)For the salaries of circuit and district
		  judges (including judges of the territorial courts of the United States),
		  justices and judges retired from office or from regular active service, judges
		  of the United States Court of Federal Claims, bankruptcy judges, magistrate
		  judges, and all other officers and employees of the Federal Judiciary not
		  otherwise specifically provided for, and necessary expenses of the courts, and
		  the purchase of uniforms for Probation and Pretrial Services office staff, as
		  authorized by law, $4,970,646,000 (including the
		  purchase of firearms and ammunition); of which not to exceed
		  $27,817,000 shall remain available until
		  expended for space alteration projects and for furniture and furnishings
		  related to new space alteration and construction projects.In addition, for expenses of the United
		  States Court of Federal Claims associated with processing cases under the
		  National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to
		  exceed $4,775,000, to be appropriated from the
		  Vaccine Injury Compensation Trust Fund.
			defender servicesFor the operation of Federal Defender
		  organizations; the compensation and reimbursement of expenses of attorneys
		  appointed to represent persons under 18 U.S.C. 3006A, and also under 18 U.S.C.
		  3599, in cases in which a defendant is charged with a crime that may be
		  punishable by death; the compensation and reimbursement of expenses of persons
		  furnishing investigative, expert, and other services under 18 U.S.C. 3006A(e),
		  and also under 18 U.S.C. 3599(f) and (g)(2), in cases in which a defendant is
		  charged with a crime that may be punishable by death; the compensation (in
		  accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of
		  expenses of attorneys appointed to assist the court in criminal cases where the
		  defendant has waived representation by counsel; the compensation and
		  reimbursement of travel expenses of guardians ad litem appointed under 18
		  U.S.C. 4100(b), acting on behalf of financially eligible minor or incompetent
		  offenders in connection with transfers from the United States to foreign
		  countries with which the United States has a treaty for the execution of penal
		  sentences (18 U.S.C. 4100(b)); the compensation and reimbursement of expenses
		  of attorneys appointed to represent jurors in civil actions for the protection
		  of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation
		  and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1)
		  in connection with certain judicial civil forfeiture proceedings; and for
		  necessary training and general administrative expenses,
		  $1,034,182,000, to remain available until
		  expended.
			fees of jurors and
		  commissionersFor fees and
		  expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of
		  jury commissioners as authorized by 28 U.S.C. 1863; and compensation of
		  commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the
		  Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)),
		  $59,000,000, to remain available until expended:
		  
		  Provided, That the compensation of
		  land commissioners shall not exceed the daily equivalent of the highest rate
		  payable under 5 U.S.C. 5332.
			court
		  security
			(including transfers of
		  funds)For necessary expenses,
		  not otherwise provided for, incident to the provision of protective guard
		  services for United States courthouses and other facilities housing Federal
		  court operations, and the procurement, installation, and maintenance of
		  security systems and equipment for United States courthouses and other
		  facilities housing Federal court operations, including building ingress-egress
		  control, inspection of mail and packages, directed security patrols, perimeter
		  security, basic security services provided by the Federal Protective Service,
		  and other similar activities as authorized by section 1010 of the Judicial
		  Improvement and Access to Justice Act (Public Law 100–702),
		  $500,000,000, of which not to exceed
		  $15,000,000 shall remain available until
		  expended, to be expended directly or transferred to the United States Marshals
		  Service, which shall be responsible for administering the Judicial Facility
		  Security Program consistent with standards or guidelines agreed to by the
		  Director of the Administrative Office of the United States Courts and the
		  Attorney General.
			Administrative office of the united states
		  courts
			salaries and expensesFor necessary expenses of the Administrative
		  Office of the United States Courts as authorized by law, including travel as
		  authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized
		  by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and
		  elsewhere, $82,000,000, of which not to exceed
		  $8,500 is authorized for official reception and
		  representation expenses.
			Federal judicial
		  center
			salaries and expensesFor necessary expenses of the Federal
		  Judicial Center, as authorized by Public Law 90–219,
		  $27,000,000; of which
		  $1,800,000 shall remain available through
		  September 30, 2013, to provide education and training to Federal court
		  personnel; and of which not to exceed $1,500 is
		  authorized for official reception and representation
		  expenses.
			Judicial retirement
		  funds
			payment to judiciary trust
		  fundsFor payment to the
		  Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o),
		  $86,968,000; to the Judicial Survivors'
		  Annuities Fund, as authorized by 28 U.S.C. 376(c),
		  $12,600,000; and to the United States Court of
		  Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l),
		  $4,200,000.
			United states sentencing
		  commission
			salaries and expensesFor the salaries and expenses necessary to
		  carry out the provisions of chapter 58 of title 28, United States Code,
		  $16,500,000, of which not to exceed
		  $1,000 is authorized for official reception and
		  representation expenses.
			Administrative provisions—The
		  judiciary
			(including transfer of
		  funds)
			301.Appropriations and authorizations made in
			 this title which are available for salaries and expenses shall be available for
			 services as authorized by 5 U.S.C. 3109.
			302.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Judiciary in
			 this Act may be transferred between such appropriations, but no such
			 appropriation, except Courts of Appeals, District Courts, and Other
			 Judicial Services, Defender Services and Courts of Appeals,
			 District Courts, and Other Judicial Services, Fees of Jurors and
			 Commissioners, shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 sections 604 and 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in section
			 608.
			303.Notwithstanding any other provision of law,
			 the salaries and expenses appropriation for Courts of Appeals, District
			 Courts, and Other Judicial Services shall be available for official
			 reception and representation expenses of the Judicial Conference of the United
			 States: 
			 Provided, That such available
			 funds shall not exceed $11,000 and shall be
			 administered by the Director of the Administrative Office of the United States
			 Courts in the capacity as Secretary of the Judicial Conference.
			304.Within 90 days after the date of the
			 enactment of this Act, the Administrative Office of the U.S. Courts shall
			 submit to the Committees on Appropriations a comprehensive financial plan for
			 the Judiciary allocating all sources of available funds including
			 appropriations, fee collections, and carryover balances, to include a separate
			 and detailed plan for the Judiciary Information Technology Fund, which will
			 establish the baseline for application of reprogramming and transfer
			 authorities for the current fiscal year.
			305.Section 3314(a) of title 40, United States
			 Code, shall be applied by substituting Federal for
			 executive each place it appears.
			306.In accordance with 28 U.S.C. 561–569, and
			 notwithstanding any other provision of law, the United States Marshals Service
			 shall provide, for such courthouses as its Director may designate in
			 consultation with the Director of the Administrative Office of the United
			 States Courts, for purposes of a pilot program, the security services that 40
			 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except
			 for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific
			 security services at these courthouses, the Director of the Administrative
			 Office of the United States Courts shall reimburse the United States Marshals
			 Service rather than the Department of Homeland Security.
			307.Section 203(c) of the Judicial Improvements
			 Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended—
				(1)in the third sentence (relating to the
			 District of Kansas), by striking 20 years and inserting
			 21 years; and
				(2)in the seventh sentence (related to the
			 District of Hawaii), by striking 17 years and inserting
			 18 years.
				This title may be cited as the
		  Judiciary Appropriations Act,
		  2012.
			IVDistrict of Columbia
			Federal
		  funds
			federal payment for resident tuition
		  supportFor a Federal payment
		  to the District of Columbia, to be deposited into a dedicated account, for a
		  nationwide program to be administered by the Mayor, for District of Columbia
		  resident tuition support, $30,000,000, to remain
		  available until expended: 
		  Provided, That such funds,
		  including any interest accrued thereon, may be used on behalf of eligible
		  District of Columbia residents to pay an amount based upon the difference
		  between in-State and out-of-State tuition at public institutions of higher
		  education, or to pay up to $2,500 each year at
		  eligible private institutions of higher education: 
		  Provided further, That
		  the awarding of such funds may be prioritized on the basis of a resident's
		  academic merit, the income and need of eligible students and such other factors
		  as may be authorized: 
		  Provided further, That
		  the District of Columbia government shall maintain a dedicated account for the
		  Resident Tuition Support Program that shall consist of the Federal funds
		  appropriated to the Program in this Act and any subsequent appropriations, any
		  unobligated balances from prior fiscal years, and any interest earned in this
		  or any fiscal year: 
		  Provided further, That
		  the account shall be under the control of the District of Columbia Chief
		  Financial Officer, who shall use those funds solely for the purposes of
		  carrying out the Resident Tuition Support Program: 
		  Provided further, That
		  the Office of the Chief Financial Officer shall provide a quarterly financial
		  report to the Committees on Appropriations of the House of Representatives and
		  the Senate for these funds showing, by object class, the expenditures made and
		  the purpose therefor.
			federal payment for emergency planning and
		  security costs in the district of ColumbiaFor a Federal payment of necessary expenses,
		  as determined by the Mayor of the District of Columbia in written consultation
		  with the elected county or city officials of surrounding jurisdictions,
		  $14,900,000, to remain available until expended
		  and in addition any funds that remain available from prior year appropriations
		  under this heading for the District of Columbia Government, for the costs of
		  providing public safety at events related to the presence of the national
		  capital in the District of Columbia, including support requested by the
		  Director of the United States Secret Service Division in carrying out
		  protective duties under the direction of the Secretary of Homeland Security,
		  and for the costs of providing support to respond to immediate and specific
		  terrorist threats or attacks in the District of Columbia or surrounding
		  jurisdictions.
			federal payment to the district of columbia
		  courtsFor salaries and
		  expenses for the District of Columbia Courts,
		  $230,319,000 to be allocated as follows: for the
		  District of Columbia Court of Appeals,
		  $12,830,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Superior Court,
		  $111,687,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Court System,
		  $66,712,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; and $39,090,000, to
		  remain available until September 30, 2013, for capital improvements for
		  District of Columbia courthouse facilities: 
		  Provided, That funds made available
		  for capital improvements shall be expended consistent with the District of
		  Columbia Courts master plan study and building evaluation report: 
		  Provided further, That
		  notwithstanding any other provision of law, all amounts under this heading
		  shall be apportioned quarterly by the Office of Management and Budget and
		  obligated and expended in the same manner as funds appropriated for salaries
		  and expenses of other Federal agencies, with payroll and financial services to
		  be provided on a contractual basis with the General Services Administration
		  (GSA), and such services shall include the preparation of monthly financial
		  reports, copies of which shall be submitted directly by GSA to the President
		  and to the Committees on Appropriations of the House of Representatives and the
		  Senate, the Committee on Oversight and Government Reform of the House of
		  Representatives, and the Committee on Homeland Security and Governmental
		  Affairs of the Senate: 
		  Provided further, That
		  30 days after providing written notice to the Committees on Appropriations of
		  the House of Representatives and the Senate, the District of Columbia Courts
		  may reallocate not more than $3,000,000 of the
		  funds provided under this heading among the items and entities funded under
		  this heading, but no such allocation shall be increased by more than 10
		  percent.
			federal payment for defender services in
		  district of columbia courts
			(including transfer of funds)For payments authorized under section
		  11–2604 and section 11–2605, D.C. Official Code (relating to representation
		  provided under the District of Columbia Criminal Justice Act), payments for
		  counsel appointed in proceedings in the Family Court of the Superior Court of
		  the District of Columbia under chapter 23 of title 16, D.C. Official Code, or
		  pursuant to contractual agreements to provide guardian ad litem representation,
		  training, technical assistance, and such other services as are necessary to
		  improve the quality of guardian ad litem representation, payments for counsel
		  appointed in adoption proceedings under chapter 3 of title 16, D.C. Official
		  Code, and payments authorized under section 21–2060, D.C. Official Code
		  (relating to services provided under the District of Columbia Guardianship,
		  Protective Proceedings, and Durable Power of Attorney Act of 1986),
		  $55,000,000, to remain available until expended:
		  
		  Provided, That funds provided under
		  this heading shall be administered by the Joint Committee on Judicial
		  Administration in the District of Columbia: 
		  Provided further, That
		  notwithstanding any other provision of law, this appropriation shall be
		  apportioned quarterly by the Office of Management and Budget and obligated and
		  expended in the same manner as funds appropriated for expenses of other Federal
		  agencies, with payroll and financial services to be provided on a contractual
		  basis with the General Services Administration (GSA), and such services shall
		  include the preparation of monthly financial reports, copies of which shall be
		  submitted directly by GSA to the President and to the Committees on
		  Appropriations of the House of Representatives and the Senate, the Committee on
		  Oversight and Government Reform of the House of Representatives, and the
		  Committee on Homeland Security and Governmental Affairs of the Senate: 
		  Provided further, That
		  not more than $10,000,000 of the funds provided
		  in this account may be transferred to, and merged with, funds made available
		  under the heading Federal Payment to the District of Colombia
		  Courts for District of Columbia courthouse
		  facilities.
			federal payment to the court services and
		  offender supervision agency for the district of columbiaFor salaries and expenses, including the
		  transfer and hire of motor vehicles, of the Court Services and Offender
		  Supervision Agency for the District of Columbia, as authorized by the National
		  Capital Revitalization and Self-Government Improvement Act of 1997,
		  $212,983,000, of which not to exceed
		  $2,000 is for official reception and
		  representation expenses related to Community Supervision and Pretrial Services
		  Agency programs; of which not to exceed $25,000
		  is for dues and assessments relating to the implementation of the Court
		  Services and Offender Supervision Agency Interstate Supervision Act of 2002; of
		  which $1,000,000 shall remain available until
		  September 30, 2014 for relocation of the Pretrial Services Agency drug testing
		  laboratory; of which $153,548,000 shall be for
		  necessary expenses of Community Supervision and Sex Offender Registration, to
		  include expenses relating to the supervision of adults subject to protection
		  orders or the provision of services for or related to such persons; of which
		  $59,435,000 shall be available to the Pretrial
		  Services Agency: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of other
		  Federal agencies: 
		  Provided further, That
		  not less than $1,500,000 shall be available for
		  re-entrant housing in the District of Columbia: 
		  Provided further, That
		  the Director is authorized to accept and use gifts in the form of in-kind
		  contributions of space and hospitality to support offender and defendant
		  programs, and equipment and vocational training services to educate and train
		  offenders and defendants: 
		  Provided further, That
		  the Director shall keep accurate and detailed records of the acceptance and use
		  of any gift or donation under the previous proviso, and shall make such records
		  available for audit and public inspection: 
		  Provided further, That
		  the Court Services and Offender Supervision Agency Director is authorized to
		  accept and use reimbursement from the District of Columbia Government for space
		  and services provided on a cost reimbursable
		  basis.
			federal payment to the public defender
		  service for the district of columbia For salaries and expenses, including the
		  transfer and hire of motor vehicles, of the District of Columbia Public
		  Defender Service, as authorized by the National Capital Revitalization and
		  Self-Government Improvement Act of 1997,
		  $37,241,000: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of Federal
		  agencies.
			Federal payment to the district of columbia
		  water and sewer authorityFor
		  a Federal payment to the District of Columbia Water and Sewer Authority,
		  $15,000,000, to remain available until expended,
		  to continue implementation of the Combined Sewer Overflow Long-Term Plan: 
		  Provided, That the District of
		  Columbia Water and Sewer Authority provides a 100 percent match for this
		  payment.
			federal payment to the criminal justice
		  coordinating councilFor a
		  Federal payment to the Criminal Justice Coordinating Council,
		  $1,800,000, to remain available until expended,
		  to support initiatives related to the coordination of Federal and local
		  criminal justice resources in the District of
		  Columbia.
			federal payment for judicial
		  commissionsFor a Federal
		  payment, to remain available until September 30, 2013, to the Commission on
		  Judicial Disabilities and Tenure, $295,000, and
		  for the Judicial Nomination Commission,
		  $205,000.
			Federal payment for school
		  improvementFor a Federal
		  payment for a school improvement program in the District of Columbia,
		  $60,000,000, to be allocated as follows: for the
		  District of Columbia Public Schools, $20,000,000
		  to improve public school education in the District of Columbia, to remain
		  available until expended; for the State Education Office,
		  $20,000,000 to expand quality public charter
		  schools in the District of Columbia, to remain available until expended; and
		  for the Secretary of the Department of Education,
		  $20,000,000 to provide opportunity scholarships
		  for students in the District of Columbia in accordance with the Scholarships
		  for Opportunity and Results Act (Public Law 112–10, division C, 125 Stat. 199),
		  to remain available until expended.
			federal payment for the district of
		  columbia national guard For a
		  Federal payment to the District of Columbia National Guard,
		  $375,000, to remain available until expended for
		  the Major General David F. Wherley, Jr. District of Columbia National Guard
		  Retention and College Access Program.
			district of columbia fundsThe following amounts are appropriated for
		  the District of Columbia for the current fiscal year out of the General Fund of
		  the District of Columbia (General Fund), except as otherwise
		  specifically provided: 
		  Provided, That notwithstanding any
		  other provision of law, except as provided in section 450A of the District of
		  Columbia Home Rule Act, (114 Stat. 2440; D.C. Official Code, section 1–204.50a)
		  and provisions of this Act, the total amount appropriated in this Act for
		  operating expenses for the District of Columbia for fiscal year 2012 under this
		  heading shall not exceed the lesser of the sum of the total revenues of the
		  District of Columbia for such fiscal year or
		  $10,911,966,000 (of which
		  $6,208,646,000 shall be from local funds,
		  (including $526,594,000 from dedicated taxes),
		  $1,015,449,000 shall be from Federal grant
		  funds, $1,499,115,000 from Medicaid payments,
		  $2,040,504,000 shall be from other funds, and
		  $25,677,000 shall be from private funds, and
		  $122,575,000 shall be from funds previously
		  appropriated in this Act as Federal payments: 
		  Provided further, That
		  of the local funds, such amounts as may be necessary may be derived from the
		  District's General Fund balance: 
		  Provided further, That
		  of these funds the District's intra-District authority shall be
		  $619,632,000: in addition, for capital
		  construction projects, an increase of
		  $4,024,828,000, of which
		  $2,934,012,000 shall be from local funds,
		  $223,858,000 from the District of Columbia
		  Highway Trust Fund, $50,466,000 from the Local
		  Transportation Fund, $816,492,000 from Federal
		  grant funds, and a rescission of $2,835,689,000
		  of which $1,796,345,000 shall be from local
		  funds, $749,426,000 from Federal grant funds,
		  $252,694,000 from the District of Columbia
		  Highway Trust Fund, and $37,224,000 from the
		  Local Transportation Fund appropriated under this heading in prior fiscal
		  years, for a net amount of $1,189,139,000, to
		  remain available until expended: 
		  Provided further, That
		  the amounts provided under this heading are to be available, allocated, and
		  expended as proposed under title III of the Fiscal Year 2012 Budget Request Act
		  of 2011, at the rate set forth under District of Columbia Funds Division
		  of Expenses as included in the of the Fiscal Year 2012 Proposed Budget
		  and Financial Plan submitted to the Congress by the District of Columbia: 
		  Provided further, That
		  this amount may be increased by proceeds of one-time transactions, which are
		  expended for emergency or unanticipated operating or capital needs: 
		  Provided further, That
		  such increases shall be approved by enactment of local District law and shall
		  comply with all reserve requirements contained in the District of Columbia Home
		  Rule Act: 
		  Provided further, That
		  the Chief Financial Officer of the District of Columbia shall take such steps
		  as are necessary to assure that the District of Columbia meets these
		  requirements, including the apportioning by the Chief Financial Officer of the
		  appropriations and funds made available to the District during fiscal year
		  2012, except that the Chief Financial Officer may not reprogram for operating
		  expenses any funds derived from bonds, notes, or other obligations issued for
		  capital projects.
			This title may be cited as the
			 District of Columbia Appropriations
			 Act, 2012.
			VIndependent Agencies
			Administrative Conference of the United
		  States
			Salaries and ExpensesFor necessary expenses of the Administrative
		  Conference of the United States, authorized by 5 U.S.C. 591 et seq.,
		  $2,900,000, to remain available until September
		  30, 2013, of which not to exceed $1,000,000 is
		  for official reception and representation
		  expenses.
			Christopher columbus fellowship
		  foundation
			Salaries and expensesFor payment to the Christopher Columbus
		  Fellowship Foundation, established by section 423 of Public Law 102–281,
		  $450,000, to remain available until
		  expended.
			Commodity futures trading
		  commissionFor necessary
		  expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1
		  et seq.), including the purchase and hire of passenger motor vehicles, and the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, $240,000,000, to remain available
		  until September 30, 2013, including not to exceed
		  $3,000 for official reception and representation
		  expenses, and not to exceed $25,000 for the
		  expenses for consultations and meetings hosted by the Commission with foreign
		  governmental and other regulatory officials, and of which
		  $66,000,000 shall remain available for
		  information technology investments until September 30,
		  2014.
			Consumer product safety
		  commission
			salaries and expensesFor necessary expenses of the Consumer
		  Product Safety Commission, including hire of passenger motor vehicles, services
		  as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the
		  per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376,
		  purchase of nominal awards to recognize non-Federal officials' contributions to
		  Commission activities, and not to exceed $4,000
		  for official reception and representation expenses,
		  $114,500,000.
			Administrative Provisions—Consumer Product
		  Safety Commission
			501.Section 4(g) of the Consumer Product Safety
			 Act (15 U.S.C. 2053(g)) is amended by adding at the end the following:
				
					(5)The Chairman may provide to officers and
				employees of the Commission who are appointed or assigned by the Commission to
				serve abroad (as defined in section 102 of the Foreign Service Act of 1980 (22
				U.S.C. 3902)) travel benefits similar to those authorized for members of the
				Foreign Service of the United Service under chapter 9 of such Act (22 U.S.C.
				4081 et
				seq.).
					.
			502.(a)The Consumer Product Safety Act (15 U.S.C.
			 2051 et seq.) is amended by inserting after section 17 the following:
					
						17A.Service of process
							(a)Designating agents
								(1)In generalThe Commission may require a manufacturer,
				or class of manufacturers, offering a consumer product for import to designate
				an agent in the United States on whom service of notices and process in
				administrative and judicial proceedings may be made.
								(2)FilingThe designation shall be in writing and
				filed with the Commission.
								(3)ModificationThe designation may be changed in the same
				way originally made.
								(b)Service
								(1)Place of serviceAn agent may be served at the agent's
				office or usual place of residence.
								(2)Service on agent is service on
				manufacturerService on the
				agent is deemed to be service on the manufacturer.
								(3)No designated agentIf a manufacturer does not designate an
				agent, service may be made by posting the notice or process in the office of
				the
				Commission.
								.
				(b)The table of contents in section 1 of such
			 Act is amended by inserting after the item relating to section 17 the
			 following:
					
						
							17A. Service of
				process.
						
						.
				503.(a)Not later than 1 year after the date of the
			 enactment of this Act, the Consumer Product Safety Commission shall promulgate,
			 as a final consumer product safety standard under section 7(a) of the Consumer
			 Product Safety Act (15 U.S.C. 2056(a))—
					(1)a standard requiring button cell battery
			 compartments of battery-operated or assisted consumer products to be secured,
			 to the greatest extent practicable, in a manner that reduces access to button
			 cell batteries by children that are 3 years of age or younger; and
					(2)standards requiring warning labels—
						(A)to be included in any literature that
			 accompanies a battery-operated or assisted consumer product, such as a user
			 manual;
						(B)to be included on packaging for button cell
			 batteries sold to consumers; and
						(C)to be included, as practicable, directly on
			 a battery-operated or assisted consumer product in a manner that is visible to
			 the consumer upon installation or replacement of the button cell
			 battery.
						(b)Warning labels required under subsection
			 (a) shall—
					(1)clearly identify the hazard of ingestion;
			 and
					(2)instruct consumers, as practicable, to keep
			 new and used batteries out of the reach of children and to seek immediate
			 medical attention if a battery is ingested.
					(c)(1)The standards required by subsection (a)
			 shall be promulgated in accordance with section 553 of title 5, United States
			 Code.
					(2)The requirements of subsections (a) through
			 (f) and (g)(1) of section 9 of the Consumer Product Safety Act (15 U.S.C. 2058)
			 shall not apply to the promulgation of the standards required by subsection (a)
			 of this section.
					(d)Each final consumer product safety standard
			 required by subsection (a) shall apply to battery-operated or assisted consumer
			 products manufactured on or after the date that is 1 year after the date on
			 which the Commission promulgates the standard.
				504.Not later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct an analysis of the potential safety risks associated with new and
			 emerging consumer products, including chemicals and other materials used in
			 their manufacture, taking into account the ability and authority of the
			 Consumer Product Safety Commission—
				(1)to identify, assess, and address such risks
			 in a timely manner; and
				(2)to keep abreast of the effects of new and
			 emerging consumer products on public health and safety.
				505.Not later than 150 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct an analysis of—
				(1)the extent to which manufacturers comply
			 with voluntary industry standards for consumer products, particularly with
			 respect to inexpensive, imported products;
				(2)whether there are consequences for such
			 manufacturers for failing to comply with such standards;
				(3)whether the Consumer Product Safety
			 Commission has the authority and the ability to require compliance with such
			 standards; and
				(4)whether there are patterns of
			 non-compliance with such standards among certain types of products or certain
			 types of manufacturers.
				505.Not later than 540 days after the date of
			 the enactment of this Act, the Consumer Product Safety Commission shall—
				(1)in consultation with representatives of
			 consumer groups, window blind manufacturers, and independent engineers and
			 experts, examine and assess the effectiveness of the ANSI/WCMA A100.1–2010
			 safety standard, as in effect on the day before the date of the enactment of
			 this Act; and
				(2)if the Commission determines that a more
			 stringent standard for window coverings, or revised version of the standard
			 described in paragraph (1), would eliminate the strangulation risk posed by
			 corded window coverings, promulgate, in accordance with section 553 of title 5,
			 United States Code, a window covering safety standard that is more stringent
			 than the standard described in paragraph (1).
				Election assistance
		  commission
			salaries and
		  expenses
			(including transfer of funds)For necessary expenses to carry out the Help
		  America Vote Act of 2002 (Public Law 107–252),
		  $14,750,000, of which
		  $3,250,000 shall be transferred to the National
		  Institute of Standards and Technology for election reform activities authorized
		  under the Help America Vote Act of 2002.
			Federal communications
		  commission
			Salaries and
		  expenses
			For necessary expenses of the Federal
		  Communications Commission, as authorized by law, including uniforms and
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed
		  $4,000 for official reception and representation
		  expenses; purchase and hire of motor vehicles; special counsel fees; and
		  services as authorized by 5 U.S.C. 3109,
		  $354,181,000: 
		  Provided, That
		  $354,181,000 of offsetting collections shall be
		  assessed and collected pursuant to section 9 of title I of the
		  Communications Act of 1934, shall be
		  retained and used for necessary expenses in this appropriation, and shall
		  remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced as such offsetting collections are
		  received during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation estimated at $0: 
		  Provided further, That
		  any offsetting collections received in excess of
		  $354,181,000 in fiscal year 2012 shall not be
		  available for obligation: 
		  Provided further, That
		  remaining offsetting collections from prior years collected in excess of the
		  amount specified for collection in each such year and otherwise becoming
		  available on October 1, 2011, shall not be available for obligation: 
		  Provided further, That
		  notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive
		  bidding system that may be retained and made available for obligation shall not
		  exceed $85,000,000 for fiscal year 2012: 
		  Provided further, That
		  of the amount appropriated under this heading, not less than
		  $11,721,000 shall be for the salaries and
		  expenses of the Office of Inspector General.
			Administrative provisions—federal
		  communications commission
			510.Section 302 of the Universal Service
			 Antideficiency Temporary Suspension Act is amended by striking December
			 31, 2011, each place it appears and inserting December 31,
			 2013.
			511.None of the funds appropriated by this Act
			 may be used by the Federal Communications Commission to modify, amend, or
			 change its rules or regulations for universal service support payments to
			 implement the February 27, 2004 recommendations of the Federal-State Joint
			 Board on Universal Service regarding single connection or primary line
			 restrictions on universal service support payments.
				Federal deposit insurance
		  corporation
				office of the inspector
		  general
				For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $45,261,000, to be derived from the
		  Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution
		  Fund.
				Federal election
		  commission
				salaries and expensesFor necessary expenses to carry out the
		  provisions of the Federal Election Campaign Act of 1971,
		  $66,367,000, of which not to exceed
		  $5,000 shall be available for reception and
		  representation expenses.
				Federal labor relations
		  authority
				salaries and expensesFor necessary expenses to carry out
		  functions of the Federal Labor Relations Authority, pursuant to Reorganization
		  Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including
		  services authorized by 5 U.S.C. 3109, and including hire of experts and
		  consultants, hire of passenger motor vehicles, and rental of conference rooms
		  in the District of Columbia and elsewhere,
		  $24,723,000: 
		  Provided, That public members of
		  the Federal Service Impasses Panel may be paid travel expenses and per diem in
		  lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed
		  intermittently in the Government service, and compensation as authorized by 5
		  U.S.C. 3109: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal
		  participants at labor-management relations conferences shall be credited to and
		  merged with this account, to be available without further appropriation for the
		  costs of carrying out these conferences.
				Federal trade
		  commission
				Salaries and expensesFor necessary expenses of the Federal Trade
		  Commission, including uniforms or allowances therefor, as authorized by 5
		  U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger
		  motor vehicles; and not to exceed $2,000 for
		  official reception and representation expenses,
		  $311,563,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $300,000 shall be available for use to contract
		  with a person or persons for collection services in accordance with the terms
		  of 31 U.S.C. 3718: 
		  Provided further,
		  That, notwithstanding any other provision of law, not to exceed
		  $149,000,000 of offsetting collections derived
		  from fees collected for premerger notification filings under the
		  Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
		  regardless of the year of collection, shall be retained and used for necessary
		  expenses in this appropriation: 
		  Provided further,
		  That, notwithstanding any other provision of law, not to exceed
		  $21,000,000 in offsetting collections derived
		  from fees sufficient to implement and enforce the Telemarketing Sales Rule,
		  promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act
		  (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained
		  and used for necessary expenses in this appropriation: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as such
		  offsetting collections are received during fiscal year 2012, so as to result in
		  a final fiscal year 2012 appropriation from the general fund estimated at not
		  more than $141,563,000: 
		  Provided further, That
		  none of the funds made available to the Federal Trade Commission may be used to
		  implement subsection (e)(2)(B) of section 43 of the
		  Federal Deposit Insurance Act (12
		  U.S.C. 1831t).
				General services
		  administration
				real property
		  activities
				federal buildings
		  fund
				limitations on availability of
		  revenueAmounts in the Fund,
		  including revenues and collections deposited into the Fund shall be available
		  for necessary expenses of real property management and related activities not
		  otherwise provided for, including operation, maintenance, and protection of
		  federally owned and leased buildings; rental of buildings in the District of
		  Columbia; restoration of leased premises; moving governmental agencies
		  (including space adjustments and telecommunications relocation expenses) in
		  connection with the assignment, allocation and transfer of space; contractual
		  services incident to cleaning or servicing buildings, and moving; repair and
		  alteration of federally owned buildings including grounds, approaches and
		  appurtenances; care and safeguarding of sites; maintenance, preservation,
		  demolition, and equipment; acquisition of buildings and sites by purchase,
		  condemnation, or as otherwise authorized by law; acquisition of options to
		  purchase buildings and sites; conversion and extension of federally owned
		  buildings; preliminary planning and design of projects by contract or
		  otherwise; construction of new buildings (including equipment for such
		  buildings); and payment of principal, interest, and any other obligations for
		  public buildings acquired by installment purchase and purchase contract; in the
		  aggregate amount of $8,144,967,000, of which:
		  (1) $65,000,000 shall remain available until
		  expended for construction and acquisition (including funds for sites and
		  expenses, and associated design and construction services): 
		  Provided, That the General Services
		  Administration shall submit a detailed plan, by project, regarding the use of
		  funds to the Committees on Appropriations of the House of Representatives and
		  the Senate within 30 days of enactment of this section and will provide
		  notification to the Committees within 15 days prior to any changes regarding
		  the use of these funds; (2) $280,000,000,
		  including $20,000,000 for a Judicial Capital
		  Security program, to remain available until expended for repairs and
		  alterations, which includes associated design and construction services: 
		  Provided further, That
		  funds made available in this or any previous Act in the Federal Buildings Fund
		  for Repairs and Alterations shall, for prospectus projects, be limited to the
		  amount identified for each project, except each project in this or any previous
		  Act may be increased by an amount not to exceed 10 percent unless advance
		  approval is obtained from the Committees on Appropriations of a greater amount:
		  
		  Provided further, That
		  additional projects for which prospectuses have been fully approved may be
		  funded under this category only if advance approval is obtained from the
		  Committees on Appropriations: 
		  Provided further, That
		  the amounts provided in this or any prior Act for Repairs and
		  Alterations may be used to fund costs associated with implementing
		  security improvements to buildings necessary to meet the minimum standards for
		  security in accordance with current law and in compliance with the
		  reprogramming guidelines of the appropriate Committees of the House and Senate:
		  
		  Provided further, That
		  the difference between the funds appropriated and expended on any projects in
		  this or any prior Act, under the heading Repairs and
		  Alterations, may be transferred to Basic Repairs and Alterations or
		  used to fund authorized increases in prospectus projects: 
		  Provided further, That
		  all funds for repairs and alterations prospectus projects shall expire on
		  September 30, 2013 and remain in the Federal Buildings Fund except funds for
		  projects as to which funds for design or other funds have been obligated in
		  whole or in part prior to such date: 
		  Provided further, That
		  the amount provided in this or any prior Act for Basic Repairs and Alterations
		  may be used to pay claims against the Government arising from any projects
		  under the heading Repairs and Alterations or used to fund
		  authorized increases in prospectus projects; (3)
		  $126,801,000 for installment acquisition
		  payments including payments on purchase contracts which shall remain available
		  until expended; (4) $5,285,198,000 for rental of
		  space which shall remain available until expended; and (5)
		  $2,387,968,000 for building operations which
		  shall remain available until expended: 
		  Provided further, That
		  funds available to the General Services Administration shall not be available
		  for expenses of any construction, repair, alteration and acquisition project
		  for which a prospectus, if required by 40 U.S.C. 3307(a), has not been
		  approved, except that necessary funds may be expended for each project for
		  required expenses for the development of a proposed prospectus: 
		  Provided further, That
		  funds available in the Federal Buildings Fund may be expended for emergency
		  repairs when advance approval is obtained from the Committees on
		  Appropriations: 
		  Provided further, That
		  amounts necessary to provide reimbursable special services to other agencies
		  under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control as may be appropriate to enable the United
		  States Secret Service to perform its protective functions pursuant to 18 U.S.C.
		  3056, shall be available from such revenues and collections: 
		  Provided further, That
		  revenues and collections and any other sums accruing to this Fund during fiscal
		  year 2012, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the
		  aggregate new obligational authority authorized for Real Property Activities of
		  the Federal Buildings Fund in this Act shall remain in the Fund and shall not
		  be available for expenditure except as authorized in appropriations
		  Acts.
				General
		  activities
				Government-wide policyFor expenses authorized by law, not
		  otherwise provided for, for Government-wide policy and evaluation activities
		  associated with the management of real and personal property assets and certain
		  administrative services; Government-wide policy support responsibilities
		  relating to acquisition, telecommunications, information technology management,
		  and related technology activities; services as authorized by 5 U.S.C. 3109; and
		  the Office of High Performance Green Buildings;
		  $61,750,000.
				operating expensesFor expenses authorized by law, not
		  otherwise provided for, for Government-wide activities associated with
		  utilization and donation of surplus personal property; disposal of real
		  property; agency-wide policy direction, management, and communications; the
		  Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109;
		  and not to exceed $7,500 for official reception
		  and representation expenses;
		  $70,000,000.
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General and service authorized by 5 U.S.C. 3109,
		  $58,000,000: 
		  Provided, That not to exceed
		  $15,000 shall be available for payment for
		  information and detection of fraud against the Government, including payment
		  for recovery of stolen Government property: 
		  Provided further, That
		  not to exceed $2,500 shall be available for
		  awards to employees of other Federal agencies and private citizens in
		  recognition of efforts and initiatives resulting in enhanced Office of
		  Inspector General effectiveness.
				information and engagement for
		  citizens
					(including transfer of funds)For necessary expenses of the Office of
		  Citizen Services and Innovative Technologies, including services authorized by
		  5 U.S.C. 3109, and for the necessary expenses in support of interagency
		  projects that enable the Federal Government to conduct activities
		  electronically, through the development and implementation of innovative uses
		  of information technology, $39,084,000 to be
		  deposited to the Federal Citizen Services Fund and that these funds may be
		  transferred to Federal agencies to carry out the purpose of the fund and this
		  transfer authority shall be in addition to any other transfer authority
		  provided in the Act: 
		  Provided, That the appropriations,
		  revenues, reimburseables, and collections deposited into the Federal Citizen
		  Services Fund shall only be available for necessary expenses of Federal Citizen
		  Services and other information activities in the aggregate amount not to exceed
		  $90,000,000:
			 Provided further, That revenues and collections accruing to
		  the Fund during fiscal year 2012 in excess of such amount shall remain
		  available in the Fund without regard to fiscal year and shall not be available
		  for expenditure except as authorized in appropriations
		  acts.
				allowances and office staff for former
		  presidentsFor carrying out
		  the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public
		  Law 95–138,
		  $3,671,000.
				administrative provisions—general services
		  administration
				(including transfers of funds and
		  rescission)
				520.Funds available to the General Services
			 Administration shall be available for the hire of passenger motor
			 vehicles.
			521.Funds in the Federal Buildings Fund made
			 available for fiscal year 2012 for Federal Buildings Fund activities may be
			 transferred between such activities only to the extent necessary to meet
			 program requirements: 
			 Provided, That any proposed
			 transfers shall be approved in advance by the Committees on Appropriations of
			 the House of Representatives and the Senate.
			522.Except as otherwise provided in this title,
			 funds made available by this Act shall be used to transmit a fiscal year 2013
			 request for United States Courthouse construction only if the request: (1)
			 meets the design guide standards for construction as established and approved
			 by the General Services Administration, the Judicial Conference of the United
			 States, and the Office of Management and Budget; (2) reflects the priorities of
			 the Judicial Conference of the United States as set out in its approved 5-year
			 construction plan; and (3) includes a standardized courtroom utilization study
			 of each facility to be constructed, replaced, or expanded.
			523.None of the funds provided in this Act may
			 be used to increase the amount of occupiable square feet, provide cleaning
			 services, security enhancements, or any other service usually provided through
			 the Federal Buildings Fund, to any agency that does not pay the rate per square
			 foot assessment for space and services as determined by the General Services
			 Administration in compliance with the Public Buildings Amendments Act of 1972
			 (Public Law 92–313).
			524.From funds made available under the heading
			 Federal Buildings Fund, Limitations on Availability of Revenue,
			 claims against the Government of less than
			 $250,000 arising from direct construction
			 projects and acquisition of buildings may be liquidated from savings effected
			 in other construction projects with prior notification to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			525.In any case in which the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate adopt a resolution
			 granting lease authority pursuant to a prospectus transmitted to Congress by
			 the Administrator of the General Services Administration under 40 U.S.C. 3307,
			 the Administrator shall ensure that the delineated area of procurement is
			 identical to the delineated area included in the prospectus for all lease
			 agreements, except that, if the Administrator determines that the delineated
			 area of the procurement should not be identical to the delineated area included
			 in the prospectus, the Administrator shall provide an explanatory statement to
			 each of such committees and the Committees on Appropriations of the House of
			 Representatives and the Senate prior to exercising any lease authority provided
			 in the resolution.
			526.Section 1703 of title 41 U.S.C. is amended
			 in paragraph (i)(6) by:
				(1)deleting for training;
			 and
				(2)deleting paragraph (2) and
			 inserting in lieu thereof subparagraphs (A) and (C) to (J) of section
			 1122(a)(5) of this title.
				527.(a)The Administrator of General Services
			 (Administrator), through a deed of release or other appropriate instrument, may
			 release to the city of Tracy, California (the City) the reversionary interests
			 retained by the United States, and all other terms, conditions, reservations,
			 and restrictions imposed, in connection with the conveyance of the 200 acres
			 conveyed pursuant to Public Law 105–277 section 140, as amended by Public Law
			 106–31 section 3034 and Public Law 108–199 section 411. The exact acreage and
			 legal description of the parcel to be released under subsection (a) shall be
			 determined by a survey that is satisfactory to the Administrator.
				(b)As consideration for such release
			 authorized under subsection (a), the City shall pay to the Administrator an
			 amount not less than the property’s appraised Fair Market Value as determined
			 by the Administrator. The determination of the Administrator is final. The
			 Administrator shall determine the property’s Fair Market Value through an
			 appraisal conducted by a licensed, independent appraiser. The appraisal shall
			 be based on the property’s highest and best use.
				(c)As soon as practicable, but not more than
			 180 days after enactment of this Act, the City shall enter into a binding
			 agreement with the Administrator for the conveyance described in subsection (a)
			 of this section. The net proceeds from sale shall be deposited into the Federal
			 Buildings Fund established under section 592 of title 40 of the United States
			 Code.
				(d)The City shall be responsible for
			 reimbursing the Administrator for the costs associated with implementing this
			 section, including the costs of appraisal and survey. The Administrator may
			 require such additional terms and conditions in connection with the release
			 under subsection (a) as the Administrator considers appropriate to protect the
			 interests of the United States.
				528.Of the amounts made available under the
			 heading Policy and Operations for the maintenance, protection,
			 and disposal of the U.S. Coast Guard Service Center at Governor's Island, New
			 York and the Lorton Correctional Facility in Lorton, Virginia in prior years
			 whether approporated directly to the General Services Administration (GSA) or
			 to any other agency of the Government and received by GSA for such purpose,
			 $4,600,000 are rescinded.
			529.Within 120 days of enactment, the General
			 Services Administration shall submit a detailed report to the Committees on
			 Appropriations of the House of Representatives and the Senate that describes
			 each program, project, or activity that is funded by appropriations to General
			 Services Administration but is not under the control or direction, in statute
			 or in practice, of the Administrator of General Services.
				Harry S truman scholarship
		  foundation
				Salaries and expensesFor payment to the Harry S Truman
		  Scholarship Foundation Trust Fund, established by section 10 of Public Law
		  93–642, $700,000, to remain available until
		  expended.
				Merit systems protection
		  board
				salaries and
		  expenses
				(including transfer of funds)For necessary expenses to carry out
		  functions of the Merit Systems Protection Board pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower
		  Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized
		  by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and
		  elsewhere, hire of passenger motor vehicles, direct procurement of survey
		  printing, and not to exceed $2,000 for official
		  reception and representation expenses,
		  $40,258,000 together with not to exceed
		  $2,345,000 for administrative expenses to
		  adjudicate retirement appeals to be transferred from the Civil Service
		  Retirement and Disability Fund in amounts determined by the Merit Systems
		  Protection Board.
				Morris K. udall and stewart L. udall
		  foundation
				Morris k. udall and stewart L. Udall trust
		  fund
				(including transfer of funds)For payment to the Morris K. Udall and
		  Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L.
		  Udall Foundation Act (20 U.S.C. 5601 et seq.),
		  $2,200,000, to remain available until expended,
		  of which up to $50,000 shall be used to conduct
		  financial audits pursuant to the Accountability of Tax Dollars Act of 2002
		  (Public Law 107–289) notwithstanding sections 8 and 9 of Public Law 102–259: 
		  Provided, That up to 60 percent of
		  such funds may be transferred by the Morris K. Udall and Stewart L. Udall
		  Foundation for the necessary expenses of the Native Nations
		  Institute.
				Environmental dispute resolution
		  fundFor payment to the
		  Environmental Dispute Resolution Fund to carry out activities authorized in the
		  Environmental Policy and Conflict Resolution Act of 1998,
		  $3,792,000, to remain available until
		  expended.
				National archives and records
		  administration
				operating expensesFor necessary expenses in connection with
		  the administration of the National Archives and Records Administration
		  (including the Information Security Oversight Office) and archived Federal
		  records and related activities, as provided by law, and for expenses necessary
		  for the review and declassification of documents and the activities of the
		  Public Interest Declassification Board, and for necessary expenses in
		  connection with the operations and maintenance of the electronic records
		  archives to include all direct project costs associated with research, program
		  management, and corrective and adaptive software maintenance, and for the hire
		  of passenger motor vehicles, and for uniforms or allowances therefor, as
		  authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and
		  cleaning, $378,845,000: 
		  Provided, That all remaining
		  balances appropriated in prior fiscal years under the heading Electronic
		  Records Archives shall be transferred to this
		  account.
				office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General
		  Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the
		  Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger
		  motor vehicles,
		  $4,100,000.
				repairs and restorationFor the repair, alteration, and improvement
		  of archives facilities, and to provide adequate storage for holdings,
		  $9,659,000, to remain available until expended: 
		  Provided, That from amounts made
		  available for the Military Personnel Records Center requirement study under
		  this heading in Public Law 108–199, the remaining unobligated balances shall be
		  available to implement the National Archives and Records Administration Capital
		  Improvement Plan: 
		  Provided further, That
		  from amounts made available under this heading in Public Law 111–8 for
		  construction costs and related services for building the addition to the John
		  F. Kennedy Presidential Library and Museum and other necessary expenses,
		  including renovating the Library as needed in constructing the addition, the
		  remaining unobligated balances shall be available to implement the National
		  Archives and Records Administration Capital Improvement
		  Plan.
				 national historical publications and
		  records commission
				grants
		  programFor necessary expenses
		  for allocations and grants for historical publications and records as
		  authorized by 44 U.S.C. 2504, $5,000,000, to
		  remain available until expended.
				National credit union
		  administration
				central liquidity facilityDuring fiscal year 2012, gross obligations
		  of the Central Liquidity Facility for the principal amount of new direct loans
		  to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the
		  amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12
		  U.S.C. 1795f(a)(4)(A)): 
		  Provided, That administrative
		  expenses of the Central Liquidity Facility in fiscal year 2012 shall not exceed
		  $1,250,000.
				Community development revolving loan
		  fundFor the Community
		  Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822
		  and 9910, $1,247,000 shall be available until
		  September 30, 2013 for technical assistance to low-income designated credit
		  unions.
				Office of government
		  ethics
				salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Government Ethics pursuant to the Ethics in
		  Government Act of 1978, and the Ethics Reform Act of 1989, including services
		  as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of
		  Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed
		  $1,500 for official reception and representation
		  expenses,
		  $13,664,000.
				Office of personnel
		  management
				Salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  to carry out functions of the Office of Personnel Management [OPM] pursuant to
		  Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of
		  1978, including services as authorized by 5 U.S.C. 3109; medical examinations
		  performed for veterans by private physicians on a fee basis; rental of
		  conference rooms in the District of Columbia and elsewhere; hire of passenger
		  motor vehicles; not to exceed $2,500 for
		  official reception and representation expenses; advances for reimbursements to
		  applicable funds of OPM and the Federal Bureau of Investigation for expenses
		  incurred under Executive Order No. 10422 of January 9, 1953, as amended; and
		  payment of per diem and/or subsistence allowances to employees where Voting
		  Rights Act activities require an employee to remain overnight at his or her
		  post of duty, $97,774,000, of which
		  $6,004,000 shall remain available until expended
		  for the Enterprise Human Resources Integration project, of which
		  $642,000 may be for strengthening the capacity
		  and capabilities of the acquisition workforce (as defined by the Office of
		  Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including
		  the recruitment, hiring, training, and retention of such workforce and
		  information technology in support of acquisition workforce effectiveness or for
		  management solutions to improve acquisition management,
		  $1,416,000 shall remain available until expended
		  for the Human Resources Line of Business project; and in addition
		  $112,516,000 for administrative expenses, to be
		  transferred from the appropriate trust funds of OPM without regard to other
		  statutes, including direct procurement of printed materials, for the retirement
		  and insurance programs: 
		  Provided, That the provisions of
		  this appropriation shall not affect the authority to use applicable trust funds
		  as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United
		  States Code: 
		  Provided further, That
		  no part of this appropriation shall be available for salaries and expenses of
		  the Legal Examining Unit of OPM established pursuant to Executive Order No.
		  9358 of July 1, 1943, or any successor unit of like purpose: 
		  Provided further, That
		  the President's Commission on White House Fellows, established by Executive
		  Order No. 11183 of October 3, 1964, may, during fiscal year 2012, accept
		  donations of money, property, and personal services:Provided further, That such donations,
		  including those from prior years, may be used for the development of publicity
		  materials to provide information about the White House Fellows, except that no
		  such donations shall be accepted for travel or reimbursement of travel
		  expenses, or for the salaries of employees of such
		  Commission.
				office of inspector
		  general
				salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, including services as authorized by 5 U.S.C.
		  3109, hire of passenger motor vehicles,
		  $3,142,000, and in addition, not to exceed
		  $21,174,000 for administrative expenses to
		  audit, investigate, and provide other oversight of the Office of Personnel
		  Management's retirement and insurance programs, to be transferred from the
		  appropriate trust funds of the Office of Personnel Management, as determined by
		  the Inspector General: 
		  Provided, That the Inspector
		  General is authorized to rent conference rooms in the District of Columbia and
		  elsewhere.
				government payment for annuitants,
		  employees health benefitsFor
		  payment of Government contributions with respect to retired employees, as
		  authorized by chapter 89 of title 5, United States Code, and the Retired
		  Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be
		  necessary.
				government payment for annuitants, employee
		  life insuranceFor payment of
		  Government contributions with respect to employees retiring after December 31,
		  1989, as required by chapter 87 of title 5, United States Code, such sums as
		  may be necessary.
				payment to civil service retirement and
		  disability fundFor financing
		  the unfunded liability of new and increased annuity benefits becoming effective
		  on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities
		  under special Acts to be credited to the Civil Service Retirement and
		  Disability Fund, such sums as may be necessary: 
		  Provided, That annuities authorized
		  by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775),
		  may hereafter be paid out of the Civil Service Retirement and Disability
		  Fund.
				Office of special
		  counsel
				salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Special Counsel pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454),
		  the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law
		  107–304, and the Uniformed Services Employment and Reemployment Rights Act of
		  1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109,
		  payment of fees and expenses for witnesses, rental of conference rooms in the
		  District of Columbia and elsewhere, and hire of passenger motor vehicles;
		  $18,972,000.
				Postal regulatory
		  commission
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Postal
		  Regulatory Commission in carrying out the provisions of the Postal
		  Accountability and Enhancement Act (Public Law 109–435),
		  $14,304,000, to be derived by transfer from the
		  Postal Service Fund and expended as authorized by section 603(a) of such
		  Act.
				Privacy and civil liberties oversight
		  board
				Salaries and expensesFor necessary expenses of the Privacy and
		  Civil Liberties Oversight Board, as authorized by section 1061 of the
		  Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note),
		  $1,000,000, to remain available until September
		  30, 2013.
				Recovery Accountability and Transparency
		  Board
				Salaries and ExpensesFor necessary expenses of the Recovery
		  Accountability and Transparency Board to carry out the provisions of title XV
		  of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5),
		  $28,400,000, to remain available until September
		  30, 2012.
				Securities and exchange
		  commission
				salaries and expensesFor necessary expenses for the Securities
		  and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $1,407,483,130, to remain available until
		  expended; of which not less than $6,795,000
		  shall be for the Office of Inspector General; of which not to exceed
		  $45,000 may be used toward funding a permanent
		  secretariat for the International Organization of Securities Commissions; of
		  which, $483,130 shall be for strengthening the
		  capacity and capabilities of the acquisition workforce as defined by the Office
		  of Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.),
		  including the recruitment, hiring, training, and retention of such workforce
		  and information technology in support of acquisition workforce effectiveness or
		  for management solutions to improve acquisition management; and of which not to
		  exceed $100,000 shall be available for expenses
		  for consultations and meetings hosted by the Commission with foreign
		  governmental and other regulatory officials, members of their delegations,
		  appropriate representatives and staff to exchange views concerning developments
		  relating to securities matters, development and implementation of cooperation
		  agreements concerning securities matters and provision of technical assistance
		  for the development of foreign securities markets, such expenses to include
		  necessary logistic and administrative expenses and the expenses of Commission
		  staff and foreign invitees in attendance at such consultations and meetings
		  including: (1) such incidental expenses as meals taken in the course of such
		  attendance; (2) any travel and transportation to or from such meetings; and (3)
		  any other related lodging or subsistence; 
		  Provided, That fees and charges
		  authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C.
		  78ee) shall be credited to this account as offsetting collections: 
		  Provided further, That
		  not to exceed $1,407,483,000 of such offsetting
		  collections shall be available until expended for necessary expenses of this
		  account: 
		  Provided further, That
		  the total amount appropriated under this heading from the general fund for
		  fiscal year 2012 shall be reduced as such offsetting fees are received so as to
		  result in a final total fiscal year 2012 appropriation from the general fund
		  estimated at not more than
		  $0.
				Selective service
		  system
				salaries and
		  expenses
				For necessary expenses of the Selective
		  Service System, including expenses of attendance at meetings and of training
		  for uniformed personnel assigned to the Selective Service System, as authorized
		  by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger
		  motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed
		  $750 for official reception and representation
		  expenses; $23,984,000: 
		  Provided, That during the current
		  fiscal year, the President may exempt this appropriation from the provisions of
		  31 U.S.C. 1341, whenever the President deems such action to be necessary in the
		  interest of national defense: 
		  Provided further, That
		  none of the funds appropriated by this Act may be expended for or in connection
		  with the induction of any person into the Armed Forces of the United
		  States.
				Small business
		  administration
				Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the Small Business Administration as authorized by Public Law
		  108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343 and 1344, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $404,202,000: 
		  Provided, That the Administrator is
		  authorized to charge fees to cover the cost of publications developed by the
		  Small Business Administration, and certain loan program activities, including
		  fees authorized by section 5(b) of the Small
		  Business Act: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, revenues received from all such
		  activities shall be credited to this account, to remain available until
		  expended, for carrying out these purposes without further
		  appropriations: Provided
			 further, That the Small Business Administration may accept
		  gifts in an amount not to exceed $4,000,000 and
		  may co-sponsor activities, each in accordance with section 132(a) of division K
		  of Public Law 108-447, during fiscal year 2012: 
		  Provided further, That
		  $112,774,000 shall be available to fund grants
		  for performance in fiscal year 2012 or fiscal year 2013 as authorized by
		  section 21 of the Small Business Act, of which
		  $1,000,000 shall be for the Veterans Assistance
		  and Services Program authorized by section 21(n) of the
		  Small Business Act, as added by
		  section 107 of Public Law 110–186, and of which
		  $1,000,000 shall be for the Small Business
		  Energy Efficiency Program authorized by section 1203(c) of Public Law 110–140: 
		  Provided further, That
		  $21,956,000 shall remain available until
		  September 30, 2013 for marketing, management, and technical assistance under
		  section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries
		  that make microloans under the microloan program:
			 Provided further, That during fiscal year 2012, the
		  applicable percentage under section 7(m)(4)(A) of the Small Business Act shall
		  be 50 percent: 
		  Provided further, That
		  $7,100,000 shall be available for the Loan
		  Modernization and Accounting System, to be available until September 30, 2013: 
		  Provided further, That
		  $2,000,000 shall be for the Federal and State
		  Technology Partnership Program under section 34 of the Small Business Act (15
		  U.S.C. 657d).
				office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978,
		  $16,267,400.
				Office of
		  Advocacy
				(Including Transfer of Funds)For necessary expenses of the Office of
		  Advocacy in carrying out the provisions of title II of Public Law 94–305 (15
		  U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601
		  et seq.), $9,120,000, to remain available until
		  expended.
				Business loans program
		  account
				(including transfer of funds)For the cost of direct loans,
		  $3,678,000, to remain available until expended,
		  and for the cost of guaranteed loans as authorized by section 7(a) of the Small
		  Business Act and section 503 of the Small Business Investment Act of 1958,
		  $206,862,000, to remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  subject to section 502 of the Congressional Budget Act of 1974, during fiscal
		  year 2012 commitments to guarantee loans under section 503 of the
		  Small Business Investment Act of 1958
		  shall not exceed $7,500,000,000: 
		  Provided further, That
		  during fiscal year 2012 commitments for general business loans authorized under
		  section 7(a) of the Small Business Act
		  shall not exceed $17,500,000,000 for a
		  combination of amortizing term loans and the aggregated maximum line of credit
		  provided by revolving loans: Provided further, That during fiscal
		  year 2012 commitments to guarantee loans for debentures under section 303(b) of
		  the Small Business Investment Act of
		  1958, shall not exceed
		  $3,000,000,000: 
		  Provided further, That
		  during fiscal year 2012, guarantees of trust certificates authorized by section
		  5(g) of the Small Business Act shall
		  not exceed a principal amount of
		  $12,000,000,000. In addition, for administrative
		  expenses to carry out the direct and guaranteed loan programs,
		  $147,958,000, which may be transferred to and
		  merged with the appropriations for Salaries and
		  Expenses.
				Disaster Loan Program AccountFor an additional amount for the “Disaster
		  Loans Program Account” for the administrative costs of direct loans authorized
		  by section 7(b) of the Small Business Act and resulting from a major disaster
		  designation pursuant to the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42 U.S.C. 5122(2)),
		  $167,300,000, to remain available until
		  expended, of which $1,000,000 is for the Office
		  of Inspector General of the Small Business Administration for audits and
		  reviews of disaster loans and the disaster loan programs and shall be
		  transferred to and merged with the appropriations for the Office of Inspector
		  General; of which $157,300,000 is for direct
		  administrative expense of loan making and servicing to carry out the direct
		  loan program, which may be transferred to and merged with the appropriations
		  for Salaries and Expenses; of which $9,000,000
		  is for indirect administrative expenses for the direct loan program, which may
		  be transferred to and merged with the appropriations for Salaries and Expenses:
		  
		  Provided, That such amount is
		  designated by Congress as being for disaster relief pursuant to section
		  251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
		  (Public Law 99–177), as amended.
				administrative provisions—small business
		  administration
				(including transfer of
		  funds)
				530.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Small Business
			 Administration in this Act may be transferred between such appropriations, but
			 no such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this paragraph shall be treated as a reprogramming of funds under
			 section 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
				United states postal
		  service
				Payment to the postal service
		  fundFor payment to the Postal
		  Service Fund for revenue forgone on free and reduced rate mail, pursuant to
		  subsections (c) and (d) of section 2401 of title 39, United States Code,
		  $78,153,000, which shall not be available for
		  obligation until October 1, 2012: 
		  Provided, That mail for overseas
		  voting and mail for the blind shall continue to be free: 
		  Provided further, That
		  6-day delivery and rural delivery of mail shall continue at not less than the
		  1983 level: 
		  Provided further, That
		  none of the funds made available to the Postal Service by this Act shall be
		  used to implement any rule, regulation, or policy of charging any officer or
		  employee of any State or local child support enforcement agency, or any
		  individual participating in a State or local program of child support
		  enforcement, a fee for information requested or provided concerning an address
		  of a postal customer: 
		  Provided further, That
		  none of the funds provided in this Act shall be used to consolidate or close
		  small rural and other small post offices in fiscal year
		  2012.
				Office of inspector
		  general
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $241,468,000, to be derived by transfer
		  from the Postal Service Fund and expended as authorized by section 603(b)(3) of
		  the Postal Accountability and Enhancement Act (Public Law
		  109–435).
				United states tax
		  court
				Salaries and expensesFor necessary expenses, including contract
		  reporting and other services as authorized by 5 U.S.C. 3109,
		  $51,469,000: 
		  Provided, That travel expenses of
		  the judges shall be paid upon the written certificate of the
		  judge.
				VIGeneral provisions—this act
			601.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			602.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
			603.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
			604.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			605.None of the funds made available by this
			 Act shall be available for any activity or for paying the salary of any
			 Government employee where funding an activity or paying a salary to a
			 Government employee would result in a decision, determination, rule,
			 regulation, or policy that would prohibit the enforcement of section 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307).
			606.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with the Buy American Act (41 U.S.C.
			 10a–10c).
			607.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
			608.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2012, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that:
				(1)creates a new program;
				(2)eliminates a program, project, or
			 activity;
				(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress;
				(4)proposes to use funds directed for a
			 specific activity by the Committee on Appropriations of either the House of
			 Representatives or the Senate for a different purpose;
				(5)augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10
			 percent, whichever is less;
				(6)reduces existing programs, projects, or
			 activities by $5,000,000 or 10 percent,
			 whichever is less; or
				(7)creates or reorganizes offices, programs,
			 or activities unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate: 
			 Provided, That prior to any
			 significant reorganization or restructuring of offices, programs, or
			 activities, each agency or entity funded in this Act shall consult with the
			 Committees on Appropriations of the House of Representatives and the Senate: 
			 Provided further,
			 That not later than 60 days after the date of enactment of this Act, each
			 agency funded by this Act shall submit a report to the Committees on
			 Appropriations of the House of Representatives and the Senate to establish the
			 baseline for application of reprogramming and transfer authorities for the
			 current fiscal year: 
			 Provided further,
			 That at a minimum, the report shall include:
					(A)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(B)a delineation in the table for each
			 appropriation both by object class and program, project, and activity as
			 detailed in the budget appendix for the respective appropriation; and
					(C)an identification of items of special
			 congressional interest: 
			 Provided further,
			 That the amount appropriated or limited for salaries and expenses for an agency
			 shall be reduced by $100,000 per day for each
			 day after the required date that the report has not been submitted to the
			 Congress.
					609.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2012 from appropriations made available for salaries and
			 expenses for fiscal year 2012 in this Act, shall remain available through
			 September 30, 2013, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the Committees on Appropriations of the House of Representatives
			 and the Senate for approval prior to the expenditure of such funds: 
			 Provided further,
			 That these requests shall be made in compliance with reprogramming
			 guidelines.
			610.None of the funds made available in this
			 Act may be used by the Executive Office of the President to request from the
			 Federal Bureau of Investigation any official background investigation report on
			 any individual, except when—
				(1)such individual has given his or her
			 express written consent for such request not more than 6 months prior to the
			 date of such request and during the same presidential administration; or
				(2)such request is required due to
			 extraordinary circumstances involving national security.
				611.The cost accounting standards promulgated
			 under chapter 15 of title 41, United States Code shall not apply with respect
			 to a contract under the Federal Employees Health Benefits Program established
			 under chapter 89 of title 5, United States Code.
			612.For the purpose of resolving litigation and
			 implementing any settlement agreements regarding the nonforeign area
			 cost-of-living allowance program, the Office of Personnel Management may accept
			 and utilize (without regard to any restriction on unanticipated travel expenses
			 imposed in an Appropriations Act) funds made available to the Office of
			 Personnel Management pursuant to court approval.
			613.In order to promote Government access to
			 commercial information technology, the restriction on purchasing nondomestic
			 articles, materials, and supplies set forth in chapter 83 of title 41, United
			 States Code (popularly known as the Buy American Act), shall not apply to the
			 acquisition by the Federal Government of information technology (as defined in
			 section 11101 of title 40, United States Code), that is a commercial item (as
			 defined in section 103 of title 41, United States Code).
			614.Notwithstanding section 1353 of title 31,
			 United States Code, no officer or employee of any regulatory agency or
			 commission funded by this Act may accept on behalf of that agency, nor may such
			 agency or commission accept, payment or reimbursement from a non-Federal entity
			 for travel, subsistence, or related expenses for the purpose of enabling an
			 officer or employee to attend and participate in any meeting or similar
			 function relating to the official duties of the officer or employee when the
			 entity offering payment or reimbursement is a person or entity subject to
			 regulation by such agency or commission, or represents a person or entity
			 subject to regulation by such agency or commission, unless the person or entity
			 is an organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code.
			615.The Public Company Accounting Oversight
			 Board shall have authority to obligate funds for the scholarship program
			 established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law
			 107–204) in an aggregate amount not exceeding the amount of funds collected by
			 the Board as of December 31, 2011, including accrued interest, as a result of
			 the assessment of monetary penalties. Funds available for obligation in fiscal
			 year 2012 shall remain available until expended.
			616.From the unobligated balances of prior year
			 appropriations made available for the Privacy and Civil Liberties Oversight
			 Board, $998,000 are rescinded.
			617.Notwithstanding section 708 of this Act,
			 funds made available to the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission by this or any other Act may be used for the
			 interagency funding and sponsorship of a joint advisory committee to advise on
			 emerging regulatory issues.
			618.Section 1107 of title 31, United States
			 Code, is amended by adding to the end thereof the following: The
			 President shall transmit promptly to Congress without change, proposed
			 deficiency and supplemental appropriations submitted to the President by the
			 legislative branch and the judicial branch..
			619.Section 7 of the Abraham Lincoln
			 Commemorative Coin Act (31 U.S.C. § 5112 note) is amended in subsection (b) by
			 striking Abraham Lincoln Bicentennial Commission to further the work of
			 the Commission and inserting Abraham Lincoln Bicentennial
			 Foundation for the purposes of commemorating the bicentennial of the birth of
			 Abraham Lincoln, and fostering and promoting the awareness and study of the
			 life of Abraham Lincoln and in subsection (c) by striking
			 Abraham Lincoln Bicentennial Commission and inserting
			 Abraham Lincoln Bicentennial Foundation.
			620.During fiscal year 2012, for purposes of
			 section 908(b)(1) of the Trade Sanctions Reform and Export Enhancement Act of
			 2000 (22 U.S.C. 7207(b)(1)), the term payment of cash in advance
			 shall be interpreted as payment before the transfer of title to, and control
			 of, the exported items to the Cuban purchaser.
			621.The Help America Vote Act of 2002 (Public
			 Law 107–252) is amended by:
				(1)inserting in section 255(b)(42 U.S.C.
			 15405) posted on the Commission's website with a notice after
			 cause to have the plan;
				(2)inserting in section 253(d)(42 U.S.C.
			 15403) notice of prior to the State plan;
				(3)inserting in section 254(a)(11)(42 U.S.C.
			 15404) notice of prior to the change; and
				(4)inserting in section 254(a)(11)(C)(42
			 U.S.C. 15404) notice of prior to the
			 change.
				622.Section 605 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1990 (15 U.S.C. 18a note) is amended—
				(1)in subsection (b)—
					(A)in the matter preceding paragraph (1), by
			 striking The filing fees and inserting Subject to
			 subsection (c), the filing fees;
					(B)in paragraph (1), by striking
			 $45,000 and inserting
			 $60,000;
					(C)in paragraph (2)—
						(i)by striking
			 $125,000 and inserting
			 $160,000; and
						(ii)by striking and at the
			 end;
						(D)in paragraph (3)—
						(i)by striking
			 $280,000 and inserting
			 $360,000; and
						(ii)by striking the period at the end and
			 inserting but less than $1,000,000,000
			 (as so adjusted and published); and; and
						(E)by adding at the end the following:
						
							(4)$500,000 if
				the aggregate total amount determined under section 7A(a)(2) of the Clayton Act
				(15 U.S.C. 18a(a)(2)) is not less than
				$1,000,000,000 (as so adjusted and
				published).
							;
				and
					(2)by adding at the end the following:
					
						(c)For fiscal year 2013, and each fiscal year
				thereafter, the Federal Trade Commission shall publish in the Federal Register
				and increase the amount of each filing fee under subsection (b) in the same
				manner and on the same dates as provided under section 8(a)(5) of the Clayton
				Act (15 U.S.C. 19(a)(5)) to reflect the percentage change in the gross national
				product for the fiscal year as compared to the gross national product for
				fiscal year 2011, except that the Federal Trade Commission—
							(1)shall round any increase in a filing fee
				under this subsection to the nearest
				$5,000;
							(2)shall not increase filing fees under this
				subsection if the increase in the gross national product is less than 1
				percent; and
							(3)shall not decrease filing fees under this
				subsection.
							.
				623.None of the funds appropriated by this or
			 any other Act shall be available for the purpose of conveying the headquarters
			 building of the Federal Trade Commission (located at 600 Pennsylvania Avenue,
			 Northwest, in the District of Columbia) to any entity unless the Administrator
			 of the General Services Administration determines that such transaction is made
			 in the best interest of the taxpayer. In making a final determination, the
			 Administrator shall consider if the Federal Government would be compensated at
			 least the Fair Market Value of such building as determined by the Administrator
			 of the General Services. The Administrator shall determine the property’s Fair
			 Market Value through an appraisal conducted by a licensed, independent
			 appraiser. The appraisal shall be based on the property’s highest and best use.
			 The Administrator shall also consider cost to the taxpayer for acquiring
			 replacement space for the headquarters building of the Federal Trade Commission
			 and for moving staff and operations to such replacement space. The
			 determination of the Administrator shall be final.
			624.Notwithstanding any other provision of law,
			 the President may not restrict direct transfers from a Cuban financial
			 institution to a United States financial institution executed in payment for a
			 product authorized for sale under the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
			VIIGeneral provisions—government-wide
			Departments, agencies, and
		  corporations
			701.No department, agency, or instrumentality
			 of the United States receiving appropriated funds under this or any other Act
			 for fiscal year 2012 shall obligate or expend any such funds, unless such
			 department, agency, or instrumentality has in place, and will continue to
			 administer in good faith, a written policy designed to ensure that all of its
			 workplaces are free from the illegal use, possession, or distribution of
			 controlled substances (as defined in the Controlled Substances Act (21 U.S.C.
			 802)) by the officers and employees of such department, agency, or
			 instrumentality.
			702.Unless otherwise specifically provided, the
			 maximum amount allowable during the current fiscal year in accordance with
			 subsection 1343(c) of title 31, United States Code, for the purchase of any
			 passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and
			 undercover surveillance vehicles), is hereby fixed at
			 $13,179 except station wagons for which the
			 maximum shall be $13,631: 
			 Provided, That these limits may
			 be exceeded by not to exceed $3,700 for
			 police-type vehicles, and by not to exceed
			 $4,000 for special heavy-duty vehicles: 
			 Provided further,
			 That the limits set forth in this section may not be exceeded by more than 5
			 percent for electric or hybrid vehicles purchased for demonstration under the
			 provisions of the Electric and Hybrid Vehicle Research, Development, and
			 Demonstration Act of 1976: 
			 Provided further,
			 That the limits set forth in this section may be exceeded by the incremental
			 cost of clean alternative fuels vehicles acquired pursuant to Public Law
			 101–549 over the cost of comparable conventionally fueled vehicles: 
			 Provided further,
			 That the limits set forth in this section shall not apply to any vehicle that
			 is a commercial item and which operates on emerging motor vehicle technology,
			 including but not limited to electric, plug-in hybrid electric, and hydrogen
			 fuel cell vehicles.
			703.Appropriations of the executive departments
			 and independent establishments for the current fiscal year available for
			 expenses of travel, or for the expenses of the activity concerned, are hereby
			 made available for quarters allowances and cost-of-living allowances, in
			 accordance with 5 U.S.C. 5922–5924.
			704.Unless otherwise specified during the
			 current fiscal year, no part of any appropriation contained in this or any
			 other Act shall be used to pay the compensation of any officer or employee of
			 the Government of the United States (including any agency the majority of the
			 stock of which is owned by the Government of the United States) whose post of
			 duty is in the continental United States unless such person: (1) is a citizen
			 of the United States; (2) is a person who is lawfully admitted for permanent
			 residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B);
			 (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted
			 asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a
			 lawful permanent resident and then a citizen when eligible; or (4) is a person
			 who owes allegiance to the United States: 
			 Provided, That for purposes of
			 this section, affidavits signed by any such person shall be considered prima
			 facie evidence that the requirements of this section with respect to his or her
			 status are being complied with: 
			 Provided further,
			 That for purposes of subsections (2) and (3) such affidavits shall be submitted
			 prior to employment and updated thereafter as necessary: 
			 Provided further,
			 That any person making a false affidavit shall be guilty of a felony, and upon
			 conviction, shall be fined no more than $4,000
			 or imprisoned for not more than 1 year, or both: 
			 Provided further,
			 That the above penal clause shall be in addition to, and not in substitution
			 for, any other provisions of existing law: 
			 Provided further,
			 That any payment made to any officer or employee contrary to the provisions of
			 this section shall be recoverable in action by the Federal Government: 
			 Provided further,
			 That this section shall not apply to any person who is an officer or employee
			 of the Government of the United States on the date of enactment of this Act, or
			 to international broadcasters employed by the Broadcasting Board of Governors,
			 or to temporary employment of translators, or to temporary employment in the
			 field service (not to exceed 60 days) as a result of emergencies: 
			 Provided further,
			 That this section does not apply to the employment as Wildland firefighters for
			 not more than 120 days of nonresident aliens employed by the Department of the
			 Interior or the USDA Forest Service pursuant to an agreement with another
			 country.
			705.Appropriations available to any department
			 or agency during the current fiscal year for necessary expenses, including
			 maintenance or operating expenses, shall also be available for payment to the
			 General Services Administration for charges for space and services and those
			 expenses of renovation and alteration of buildings and facilities which
			 constitute public improvements performed in accordance with the Public
			 Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972
			 (86 Stat. 216), or other applicable law.
			706.In addition to funds provided in this or
			 any other Act, all Federal agencies are authorized to receive and use funds
			 resulting from the sale of materials, including Federal records disposed of
			 pursuant to a records schedule recovered through recycling or waste prevention
			 programs. Such funds shall be available until expended for the following
			 purposes:
				(1)Acquisition, waste reduction and
			 prevention, and recycling programs as described in Executive Order No. 13423
			 (January 24, 2007), including any such programs adopted prior to the effective
			 date of the Executive order.
				(2)Other Federal agency environmental
			 management programs, including, but not limited to, the development and
			 implementation of hazardous waste management and pollution prevention
			 programs.
				(3)Other employee programs as authorized by
			 law or as deemed appropriate by the head of the Federal agency.
				707.Funds made available by this or any other
			 Act for administrative expenses in the current fiscal year of the corporations
			 and agencies subject to chapter 91 of title 31, United States Code, shall be
			 available, in addition to objects for which such funds are otherwise available,
			 for rent in the District of Columbia; services in accordance with 5 U.S.C.
			 3109; and the objects specified under this head, all the provisions of which
			 shall be applicable to the expenditure of such funds unless otherwise specified
			 in the Act by which they are made available: 
			 Provided, That in the event any
			 functions budgeted as administrative expenses are subsequently transferred to
			 or paid from other funds, the limitations on administrative expenses shall be
			 correspondingly reduced.
			708.No part of any appropriation contained in
			 this or any other Act shall be available for interagency financing of boards
			 (except Federal Executive Boards), commissions, councils, committees, or
			 similar groups (whether or not they are interagency entities) which do not have
			 a prior and specific statutory approval to receive financial support from more
			 than one agency or instrumentality.
			709.None of the funds made available pursuant
			 to the provisions of this Act shall be used to implement, administer, or
			 enforce any regulation which has been disapproved pursuant to a joint
			 resolution duly adopted in accordance with the applicable law of the United
			 States.
			710.(a)Notwithstanding any other provision of law,
			 and except as otherwise provided in this section, no part of any of the funds
			 appropriated for fiscal year 2012, by this or any other Act, may be used to pay
			 any prevailing rate employee described in section 5342(a)(2)(A) of title 5,
			 United States Code—
					(1)during the period from the date of
			 expiration of the limitation imposed by the comparable section for previous
			 fiscal years until the normal effective date of the applicable wage survey
			 adjustment that is to take effect in fiscal year 2012, in an amount that
			 exceeds the rate payable for the applicable grade and step of the applicable
			 wage schedule in accordance with such section; and
					(2)during the period consisting of the
			 remainder of fiscal year 2012, in an amount that exceeds, as a result of a wage
			 survey adjustment, the rate payable under paragraph (1) by more than the sum
			 of—
						(A)the percentage adjustment taking effect in
			 fiscal year 2012 under section 5303 of title 5, United States Code, in the
			 rates of pay under the General Schedule; and
						(B)the difference between the overall average
			 percentage of the locality-based comparability payments taking effect in fiscal
			 year 2012 under section 5304 of such title (whether by adjustment or
			 otherwise), and the overall average percentage of such payments which was
			 effective in the previous fiscal year under such section.
						(b)Notwithstanding any other provision of law,
			 no prevailing rate employee described in subparagraph (B) or (C) of section
			 5342(a)(2) of title 5, United States Code, and no employee covered by section
			 5348 of such title, may be paid during the periods for which subsection (a) is
			 in effect at a rate that exceeds the rates that would be payable under
			 subsection (a) were subsection (a) applicable to such employee.
				(c)For the purposes of this section, the rates
			 payable to an employee who is covered by this section and who is paid from a
			 schedule not in existence on September 30, 2011, shall be determined under
			 regulations prescribed by the Office of Personnel Management.
				(d)Notwithstanding any other provision of law,
			 rates of premium pay for employees subject to this section may not be changed
			 from the rates in effect on September 30, 2011, except to the extent determined
			 by the Office of Personnel Management to be consistent with the purpose of this
			 section.
				(e)This section shall apply with respect to
			 pay for service performed after September 30, 2011.
				(f)For the purpose of administering any
			 provision of law (including any rule or regulation that provides premium pay,
			 retirement, life insurance, or any other employee benefit) that requires any
			 deduction or contribution, or that imposes any requirement or limitation on the
			 basis of a rate of salary or basic pay, the rate of salary or basic pay payable
			 after the application of this section shall be treated as the rate of salary or
			 basic pay.
				(g)Nothing in this section shall be considered
			 to permit or require the payment to any employee covered by this section at a
			 rate in excess of the rate that would be payable were this section not in
			 effect.
				(h)The Office of Personnel Management may
			 provide for exceptions to the limitations imposed by this section if the Office
			 determines that such exceptions are necessary to ensure the recruitment or
			 retention of qualified employees.
				711.During the period in which the head of any
			 department or agency, or any other officer or civilian employee of the Federal
			 Government appointed by the President of the United States, holds office, no
			 funds may be obligated or expended in excess of
			 $5,000 to furnish or redecorate the office of
			 such department head, agency head, officer, or employee, or to purchase
			 furniture or make improvements for any such office, unless advance notice of
			 such furnishing or redecoration is transmitted to the Committees on
			 Appropriations of the House of Representatives and the Senate. For the purposes
			 of this section, the term office shall include the entire suite
			 of offices assigned to the individual, as well as any other space used
			 primarily by the individual or the use of which is directly controlled by the
			 individual.
			712.Notwithstanding section 31 U.S.C. 1346, or
			 section 708 of this Act, funds made available for the current fiscal year by
			 this or any other Act shall be available for the interagency funding of
			 national security and emergency preparedness telecommunications initiatives
			 which benefit multiple Federal departments, agencies, or entities, as provided
			 by Executive Order No. 12472 (April 3, 1984).
			713.(a)None of the funds appropriated by this or
			 any other Act may be obligated or expended by any Federal department, agency,
			 or other instrumentality for the salaries or expenses of any employee appointed
			 to a position of a confidential or policy-determining character excepted from
			 the competitive service pursuant to 5 U.S.C. 3302, without a certification to
			 the Office of Personnel Management from the head of the Federal department,
			 agency, or other instrumentality employing the Schedule C appointee that the
			 Schedule C position was not created solely or primarily in order to detail the
			 employee to the White House.
				(b)The provisions of this section shall not
			 apply to Federal employees or members of the armed forces detailed to or
			 from—
					(1)the Central Intelligence Agency;
					(2)the National Security Agency;
					(3)the Defense Intelligence Agency;
					(4)the National Geospatial-Intelligence
			 Agency;
					(5)the offices within the Department of
			 Defense for the collection of specialized national foreign intelligence through
			 reconnaissance programs;
					(6)the Bureau of Intelligence and Research of
			 the Department of State;
					(7)any agency, office, or unit of the Army,
			 Navy, Air Force, and Marine Corps, the Department of Homeland Security, the
			 Federal Bureau of Investigation and the Drug Enforcement Administration of the
			 Department of Justice, the Department of Transportation, the Department of the
			 Treasury, and the Department of Energy performing intelligence functions;
			 or
					(8)the Director of National Intelligence or
			 the Office of the Director of National Intelligence.
					714.No part of any appropriation contained in
			 this or any other Act shall be available for the payment of the salary of any
			 officer or employee of the Federal Government, who—
				(1)prohibits or prevents, or attempts or
			 threatens to prohibit or prevent, any other officer or employee of the Federal
			 Government from having any direct oral or written communication or contact with
			 any Member, committee, or subcommittee of the Congress in connection with any
			 matter pertaining to the employment of such other officer or employee or
			 pertaining to the department or agency of such other officer or employee in any
			 way, irrespective of whether such communication or contact is at the initiative
			 of such other officer or employee or in response to the request or inquiry of
			 such Member, committee, or subcommittee; or
				(2)removes, suspends from duty without pay,
			 demotes, reduces in rank, seniority, status, pay, or performance or efficiency
			 rating, denies promotion to, relocates, reassigns, transfers, disciplines, or
			 discriminates in regard to any employment right, entitlement, or benefit, or
			 any term or condition of employment of, any other officer or employee of the
			 Federal Government, or attempts or threatens to commit any of the foregoing
			 actions with respect to such other officer or employee, by reason of any
			 communication or contact of such other officer or employee with any Member,
			 committee, or subcommittee of the Congress as described in paragraph
			 (1).
				715.(a)None of the funds made available in this or
			 any other Act may be obligated or expended for any employee training
			 that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission Notice
			 N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to change,
			 participants, personal values or lifestyle outside the workplace.
					(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
				716.(a)No funds appropriated in this or any other
			 Act may be used to implement or enforce the agreements in Standard Forms 312
			 and 4414 of the Government or any other nondisclosure policy, form, or
			 agreement if such policy, form, or agreement does not contain the following
			 provisions: These restrictions are consistent with and do not supersede,
			 conflict with, or otherwise alter the employee obligations, rights, or
			 liabilities created by Executive Order No. 12958; section 7211 of title 5,
			 United States Code (governing disclosures to Congress); section 1034 of title
			 10, United States Code, as amended by the Military Whistleblower Protection Act
			 (governing disclosure to Congress by members of the military); section
			 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower
			 Protection Act of 1989 (governing disclosures of illegality, waste, fraud,
			 abuse or public health or safety threats); the Intelligence Identities
			 Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that
			 could expose confidential Government agents); and the statutes which protect
			 against disclosure that may compromise the national security, including
			 sections 641, 793, 794, 798, and 952 of title 18, United States Code, and
			 section 4(b) of the Subversive Activities Control Act of 1950 (50 U.S.C.
			 783(b)). The definitions, requirements, obligations, rights, sanctions, and
			 liabilities created by said Executive order and listed statutes are
			 incorporated into this agreement and are controlling.: 
			 Provided, That notwithstanding
			 the preceding provision of this section, a nondisclosure policy form or
			 agreement that is to be executed by a person connected with the conduct of an
			 intelligence or intelligence-related activity, other than an employee or
			 officer of the United States Government, may contain provisions appropriate to
			 the particular activity for which such document is to be used. Such form or
			 agreement shall, at a minimum, require that the person will not disclose any
			 classified information received in the course of such activity unless
			 specifically authorized to do so by the United States Government. Such
			 nondisclosure forms shall also make it clear that they do not bar disclosures
			 to Congress, or to an authorized official of an executive agency or the
			 Department of Justice, that are essential to reporting a substantial violation
			 of law.
				(b)Effective 180 days after enactment of this
			 Act, subsection (a) is amended by—
					(1)striking Executive Order No.
			 12958 and inserting Executive Order No. 13526 (75 Fed. Reg.
			 707), or any successor thereto; and
					(2)after the Intelligence Identities
			 Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that
			 could expose confidential Government agents); inserting sections
			 7(c) and 8H of the Inspector General Act of 1978 (5 U.S.C. App.) (relating to
			 disclosures to an inspector general, the inspectors general of the Intelligence
			 Community, and Congress); section 103H(g)(3) of the National Security Act of
			 1947 (50 U.S.C. 403–3h(g)(3) (relating to disclosures to the inspector general
			 of the Intelligence Community); sections 17(d)(5) and 17(e)(3) of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)(5) and 403q(e)(3)) (relating
			 to disclosures to the Inspector General of the Central Intelligence Agency and
			 Congress);.
					(c)A nondisclosure agreement entered into
			 before the effective date of the amendment in subsection (b) may continue to be
			 implemented and enforced after that effective date if it complies with the
			 requirements of subsection (a) that were in effect prior to the effective date
			 of the amendment in subsection (b).
				717.No part of any funds appropriated in this
			 or any other Act shall be used by an agency of the executive branch, other than
			 for normal and recognized executive-legislative relationships, for publicity or
			 propaganda purposes, and for the preparation, distribution or use of any kit,
			 pamphlet, booklet, publication, radio, television, or film presentation
			 designed to support or defeat legislation pending before the Congress, except
			 in presentation to the Congress itself.
			718.None of the funds appropriated by this or
			 any other Act may be used by an agency to provide a Federal employee's home
			 address to any labor organization except when the employee has authorized such
			 disclosure or when such disclosure has been ordered by a court of competent
			 jurisdiction.
			719.None of the funds made available in this
			 Act or any other Act may be used to provide any non-public information such as
			 mailing or telephone lists to any person or any organization outside of the
			 Federal Government without the approval of the Committees on Appropriations of
			 the House of Representatives and the Senate.
			720.No part of any appropriation contained in
			 this or any other Act shall be used directly or indirectly, including by
			 private contractor, for publicity or propaganda purposes within the United
			 States not heretofore authorized by the Congress.
			721.(a)In this section, the term
			 agency—
					(1)means an Executive agency, as defined under
			 5 U.S.C. 105;
					(2)includes a military department, as defined
			 under section 102 of such title, the Postal Service, and the Postal Regulatory
			 Commission; and
					(3)shall not include the Government
			 Accountability Office.
					(b)Unless authorized in accordance with law or
			 regulations to use such time for other purposes, an employee of an agency shall
			 use official time in an honest effort to perform official duties. An employee
			 not under a leave system, including a Presidential appointee exempted under 5
			 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable
			 proportion of such employee's time in the performance of official
			 duties.
				722.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act to any department or agency, which is a member of the Federal
			 Accounting Standards Advisory Board (FASAB), shall be available to finance an
			 appropriate share of FASAB administrative costs.
			723.Notwithstanding any other provision of law,
			 a woman may breastfeed her child at any location in a Federal building or on
			 Federal property, if the woman and her child are otherwise authorized to be
			 present at the location.
			724.Notwithstanding 31 U.S.C. 1346, or section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act shall be available for the interagency funding of specific
			 projects, workshops, studies, and similar efforts to carry out the purposes of
			 the National Science and Technology Council (authorized by Executive Order No.
			 12881), which benefit multiple Federal departments, agencies, or entities: 
			 Provided, That the Office of
			 Management and Budget shall provide a report describing the budget of and
			 resources connected with the National Science and Technology Council to the
			 Committees on Appropriations, the House Committee on Science and Technology,
			 and the Senate Committee on Commerce, Science, and Transportation 90 days after
			 enactment of this Act.
			725.Any request for proposals, solicitation,
			 grant application, form, notification, press release, or other publications
			 involving the distribution of Federal funds shall indicate the agency providing
			 the funds, the Catalog of Federal Domestic Assistance Number, as applicable,
			 and the amount provided: 
			 Provided, That this provision
			 shall apply to direct payments, formula funds, and grants received by a State
			 receiving Federal funds.
			726.(a)Prohibition of federal agency monitoring of
			 individuals' internet useNone of the funds made available in this or
			 any other Act may be used by any Federal agency—
					(1)to collect, review, or create any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 Federal Government Internet site of the agency; or
					(2)to enter into any agreement with a third
			 party (including another government agency) to collect, review, or obtain any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 nongovernmental Internet site.
					(b)ExceptionsThe limitations established in subsection
			 (a) shall not apply to—
					(1)any record of aggregate data that does not
			 identify particular persons;
					(2)any voluntary submission of personally
			 identifiable information;
					(3)any action taken for law enforcement,
			 regulatory, or supervisory purposes, in accordance with applicable law;
			 or
					(4)any action described in subsection (a)(1)
			 that is a system security action taken by the operator of an Internet site and
			 is necessarily incident to providing the Internet site services or to
			 protecting the rights or property of the provider of the Internet site.
					(c)DefinitionsFor the purposes of this section:
					(1)The term regulatory means
			 agency actions to implement, interpret or enforce authorities provided in
			 law.
					(2)The term supervisory means
			 examinations of the agency's supervised institutions, including assessing
			 safety and soundness, overall financial condition, management practices and
			 policies and compliance with applicable standards as provided in law.
					727.(a)None of the funds appropriated by this Act
			 may be used to enter into or renew a contract which includes a provision
			 providing prescription drug coverage, except where the contract also includes a
			 provision for contraceptive coverage.
				(b)Nothing in this section shall apply to a
			 contract with—
					(1)any of the following religious
			 plans:
						(A)Personal Care's HMO; and
						(B)OSF HealthPlans, Inc.; and
						(2)any existing or future plan, if the carrier
			 for the plan objects to such coverage on the basis of religious beliefs.
					(c)In implementing this section, any plan that
			 enters into or renews a contract under this section may not subject any
			 individual to discrimination on the basis that the individual refuses to
			 prescribe or otherwise provide for contraceptives because such activities would
			 be contrary to the individual's religious beliefs or moral convictions.
				(d)Nothing in this section shall be construed
			 to require coverage of abortion or abortion-related services.
				728.The Congress of the United States
			 recognizes the United States Anti-Doping Agency (USADA) as the official
			 anti-doping agency for Olympic, Pan American, and Paralympic sport in the
			 United States.
			729.Notwithstanding any other provision of law,
			 funds appropriated for official travel by Federal departments and agencies may
			 be used by such departments and agencies, if consistent with Office of
			 Management and Budget Circular A–126 regarding official travel for Government
			 personnel, to participate in the fractional aircraft ownership pilot
			 program.
			730.Notwithstanding any other provision of law,
			 none of the funds appropriated or made available under this Act or any other
			 appropriations Act may be used to implement or enforce restrictions or
			 limitations on the Coast Guard Congressional Fellowship Program, or to
			 implement the proposed regulations of the Office of Personnel Management to add
			 sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal
			 Regulations, published in the Federal Register, volume 68, number 174, on
			 September 9, 2003 (relating to the detail of executive branch employees to the
			 legislative branch).
			731.Notwithstanding any other provision of law,
			 no executive branch agency shall purchase, construct, and/or lease any
			 additional facilities, except within or contiguous to existing locations, to be
			 used for the purpose of conducting Federal law enforcement training without the
			 advance approval of the Committees on Appropriations of the House of
			 Representatives and the Senate, except that the Federal Law Enforcement
			 Training Center is authorized to obtain the temporary use of additional
			 facilities by lease, contract, or other agreement for training which cannot be
			 accommodated in existing Center facilities.
			732.(a)For fiscal year 2012, no funds shall be
			 available for transfers or reimbursements to the e-government initiatives
			 sponsored by the Office of Management and Budget prior to 15 days following
			 submission of a report to the Committees on Appropriations of the House of
			 Representatives and the Senate by the Director of the Office of Management and
			 Budget and receipt of approval to transfer funds by the Committees on
			 Appropriations of the House of Representatives and the Senate.
				(b)The report in subsection (a) and other
			 required justification materials shall include at a minimum—
					(1)a description of each initiative including
			 but not limited to its objectives, benefits, development status, risks, cost
			 effectiveness (including estimated net costs or savings to the government), and
			 the estimated date of full operational capability;
					(2)the total development cost of each
			 initiative by fiscal year including costs to date, the estimated costs to
			 complete its development to full operational capability, and estimated annual
			 operations and maintenance costs; and
					(3)the sources and distribution of funding by
			 fiscal year and by agency and bureau for each initiative including agency
			 contributions to date and estimated future contributions by agency.
					(c)No funds shall be available for obligation
			 or expenditure for new e-government initiatives without the explicit approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				733.Notwithstanding section 1346 of title 31,
			 United States Code, and section 708 of this Act and any other provision of law,
			 the head of each appropriate executive department and agency shall transfer to
			 or reimburse the United States Fish and Wildlife Service, upon the direction of
			 the Director of the Office of Management and Budget, funds made available by
			 this or any other Act for the purposes described below, and shall submit budget
			 requests for such purposes. These funds shall be administered by the United
			 States Fish and Wildlife Service, in consultation with the appropriate
			 interagency groups designated by the Director and shall be used to ensure the
			 uninterrupted, continuous operation of the Midway Atoll Airfield by the United
			 States Fish and Wildlife Service pursuant to an operational agreement with the
			 Federal Aviation Administration for the entirety of fiscal year 2012 and any
			 period thereafter that precedes the enactment of the Financial Services and
			 General Government Appropriations Act, 2013. The Director of the Office of
			 Management and Budget shall mandate the necessary transfers after determining
			 an equitable allocation between the appropriate executive departments and
			 agencies of the responsibility for funding the continuous operation of the
			 Midway Atoll Airfield based on, but not limited to, potential use, interest in
			 maintaining aviation safety, and applicability to governmental operations and
			 agency mission. The total funds transferred or reimbursed shall not exceed
			 $6,000,000 for any 12-month period. Such sums
			 shall be sufficient to ensure continued operation of the airfield throughout
			 the period cited above. Funds shall be available for operation of the airfield
			 or airfield-related capital upgrades. The Director of the Office of Management
			 and Budget shall notify the Committees on Appropriations of the House of
			 Representatives and the Senate of such transfers or reimbursements within 15
			 days of this Act. Such transfers or reimbursements shall begin within 30 days
			 of enactment of this Act.
			734.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to begin or announce a
			 study or public-private competition regarding the conversion to contractor
			 performance of any function performed by Federal employees pursuant to Office
			 of Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
			735.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act or any other Act may be used by an
			 executive branch agency to produce any prepackaged news story intended for
			 broadcast or distribution in the United States, unless the story includes a
			 clear notification within the text or audio of the prepackaged news story that
			 the prepackaged news story was prepared or funded by that executive branch
			 agency.
			736.None of the funds made available in this
			 Act may be used in contravention of section 552a of title 5, United States Code
			 (popularly known as the Privacy Act) and regulations implementing that
			 section.
			737.Each executive department and agency shall
			 evaluate the creditworthiness of an individual before issuing the individual a
			 government travel charge card. Such evaluations for individually billed travel
			 charge cards shall include an assessment of the individual's consumer report
			 from a consumer reporting agency as those terms are defined in section 603 of
			 the Fair Credit Reporting Act (Public Law 91–508): 
			 Provided, That the department or
			 agency may not issue a government travel charge card to an individual that
			 either lacks a credit history or is found to have an unsatisfactory credit
			 history as a result of this evaluation: 
			 Provided further,
			 That this restriction shall not preclude issuance of a restricted-use charge,
			 debit, or stored value card made in accordance with agency procedures to: (1)
			 an individual with an unsatisfactory credit history where such card is used to
			 pay travel expenses and the agency determines there is no suitable alternative
			 payment mechanism available before issuing the card; or (2) an individual who
			 lacks a credit history. Each executive department and agency shall establish
			 guidelines and procedures for disciplinary actions to be taken against agency
			 personnel for improper, fraudulent, or abusive use of government charge cards,
			 which shall include appropriate disciplinary actions for use of charge cards
			 for purposes, and at establishments, that are inconsistent with the official
			 business of the Department or agency or with applicable standards of
			 conduct.
			738.(a)DefinitionsFor purposes of this section the following
			 definitions apply:
					(1)Great lakesThe terms Great Lakes and
			 Great Lakes State have the same meanings as such terms have in
			 section 506 of the Water Resources Development Act of 2000 (42 U.S.C.
			 1962d–22).
					(2)Great lakes restoration
			 activitiesThe term
			 Great Lakes restoration activities means any Federal or State
			 activity primarily or entirely within the Great Lakes watershed that seeks to
			 improve the overall health of the Great Lakes ecosystem.
					(b)ReportNot later than 45 days after submission of
			 the budget of the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Governor of each Great Lakes
			 State and the Great Lakes Interagency Task Force, shall submit to the
			 appropriate authorizing and appropriating committees of the Senate and the
			 House of Representatives a financial report, certified by the Secretary of each
			 agency that has budget authority for Great Lakes restoration activities,
			 containing—
					(1)an interagency budget crosscut report
			 that—
						(A)displays the budget proposed, including any
			 planned interagency or intra-agency transfer, for each of the Federal agencies
			 that carries out Great Lakes restoration activities in the upcoming fiscal
			 year, separately reporting the amount of funding to be provided under existing
			 laws pertaining to the Great Lakes ecosystem; and
						(B)identifies all expenditures since fiscal
			 year 2004 by the Federal Government and State governments for Great Lakes
			 restoration activities;
						(2)a detailed accounting of all funds received
			 and obligated by all Federal agencies and, to the extent available, State
			 agencies using Federal funds, for Great Lakes restoration activities during the
			 current and previous fiscal years;
					(3)a budget for the proposed projects
			 (including a description of the project, authorization level, and project
			 status) to be carried out in the upcoming fiscal year with the Federal portion
			 of funds for activities; and
					(4)a listing of all projects to be undertaken
			 in the upcoming fiscal year with the Federal portion of funds for
			 activities.
					739.(a)In GeneralNone of the funds appropriated or otherwise
			 made available by this or any other Act may be used for any Federal Government
			 contract with any foreign incorporated entity which is treated as an inverted
			 domestic corporation under section 835(b) of the Homeland Security Act of 2002
			 (6 U.S.C. 395(b)) or any subsidiary of such an entity.
				(b)Waivers
					(1)In generalAny Secretary shall waive subsection (a)
			 with respect to any Federal Government contract under the authority of such
			 Secretary if the Secretary determines that the waiver is required in the
			 interest of national security.
					(2)Report to congressAny Secretary issuing a waiver under
			 paragraph (1) shall report such issuance to Congress.
					(c)ExceptionThis section shall not apply to any Federal
			 Government contract entered into before the date of the enactment of this Act,
			 or to any task order issued pursuant to such contract.
				740.None of the funds made available by this or
			 any other Act may be used to implement, administer, enforce, or apply the rule
			 entitled Competitive Area published by the Office of Personnel
			 Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et
			 seq.).
			741.Section 743 of the Consolidated
			 Appropriations Act, 2010 (Public Law 111–117; 31 U.S.C. 501 note) is
			 amended—
				(1)in subsection (a)(3), by inserting after
			 exercise of an option the following: , and task orders
			 issued under any such contract,;
				(2)in subsection (a)(3)(G), by inserting
			 before the period at the end the following: , using direct labor hours
			 and associated cost data collected from contractors;
				(3)in subsection (e)(2)(B), by striking the
			 text and inserting the following: the contracts exclude to the maximum
			 extent practicable functions that are closely associated with inherently
			 governmental functions;; and
				(4)by redesignating subsections (h) and (i) as
			 subsections (i) and (j) and by inserting after subsection (g) the following new
			 subsection:
					
						(h)Submission of report on actions taken
				before public-private competition may occurAn executive agency may not begin, plan
				for, or announce a study or public-private competition regarding the conversion
				to contractor performance of any function performed by Federal employees
				pursuant to Office of Management and Budget Circular A–76 or any other
				administrative regulation or directive until after that agency has submitted to
				the Office of Management and Budget a report, pursuant to subsection (f), that
				includes actions taken to convert from contractor to Federal employee
				performance functions that are not inherently governmental, closely associated
				with governmental functions, critical, or should not otherwise be reserved for
				performance by Federal employees. This subsection shall take effect beginning
				with the report required under subsection (f) that is included as an attachment
				to the annual inventory due by December 31,
				2011.
						.
				742.The Office of Management and Budget shall
			 issue guidance, consistent with section 735 of division D of the Omnibus
			 Appropriations Act, 2009, Public Law 111–8, and section 739(a)(1) of division D
			 of the Consolidated Appropriations Act, 2008 (Public Law 110–161), and section
			 327 of the 2008 National Defense Authorization Act (Public Law 110–181), to
			 prohibit the use of direct conversions to contract out, in whole or in part,
			 activities or functions last performed by any number of Federal employees by an
			 executive agency without first conducting a public-private competition. Such
			 guidance shall ensure that—
				(1)activities or functions performed by an
			 executive agency and are reengineered, reorganized, modernized, upgraded,
			 expanded, or changed to become more efficient, but still essentially providing
			 the same service, shall not be contacted out without first conducting a
			 public-private conpetition;
				(2)activities or functions performed by
			 Federal employees for an executive agency may not be modified, reorganized,
			 divided, or in any way changed for the purpose of exempting the conversion of
			 the activities or functions from the prohibition against the use of direct
			 conversions; and
				(3)activities or functions performed by
			 Federal employees for an executive agency who have retired or been reassigned
			 to perform other activities may not be converted to contractor performance
			 without first conducting a public-private competition.
				743.During fiscal year 2012, for each employee
			 who—
				(1)retires under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code, or
				(2)retires under any other provision of
			 subchapter III of chapter 83 or chapter 84 of such title 5 and receives a
			 payment as an incentive to separate, the separating agency shall remit to the
			 Civil Service Retirement and Disability Fund an amount equal to the Office of
			 Personnel Management's average unit cost of processing a retirement claim for
			 the preceding fiscal year. Such amounts shall be available until expended to
			 the Office of Personnel Management and shall be deemed to be an administrative
			 expense under section 8348(a)(1)(B) of title 5, United States Code.
				744.(a)DefinitionsIn this section—
					(1)the term agency—
						(A)means an Executive agency as defined under
			 section 105 of title 5, United States Code; and
						(B)does not apply to the Department of
			 Defense; and
						(2)the term “Federal employee” means an
			 employee as defined under section 2105 of title 5, United States Code.
					(b)Prohibition of Certain Personnel Management
			 Limitations
					(1)In generalFederal employees in each agency shall be
			 managed each fiscal year solely on the basis of, and consistent with—
						(A)the workload required to carry out the
			 functions and activities of that agency; and
						(B)the funds made available to that agency for
			 that fiscal year.
						(2)Prohibition on limitationsNotwithstanding any other provision of
			 law—
						(A)the management of Federal employees in any
			 fiscal year shall not be subject to any limitation in terms of work years,
			 full-time equivalent positions, or maximum number of Federal employees;
			 and
						(B)an agency may not be required to make a
			 reduction in the number of full-time equivalent positions, unless that
			 reduction is—
							(i)necessary due to a reduction in funds
			 available to the agency; or
							(ii)required under a statute that—
								(I)is enacted after the date of enactment of
			 this Act; and
								(II)specifically refers to this section.
								(c) Employee Numbers, Skills, and
			 QualificationsIn each fiscal
			 year, the head of each agency shall ensure that there are employed during that
			 fiscal year Federal employees in the number and with the combination of skills
			 and qualifications that are necessary to carry out the functions within the
			 applicable budget activity for which funds are provided for that fiscal
			 year.
				(d)Reports
					(1)In generalNot later than February 1 of each year, the
			 Director of the Office of Management and Budget shall submit to the Committees
			 on Appropriations of the Senate and the House of Representatives a report on
			 the management of the Federal workforce.
					(2)ContentsEach report submitted under this subsection
			 shall include a statement by the Director of the Office of Management and
			 Budget with respect to the preceding fiscal year—
						(A)on the compliance of agencies (including
			 the Office of Management and Budget) with subsections (b) and (c); and
						(B)that identifies any agency that was not in
			 compliance with subsections (b) and (c).
						(e) Effective DateThis section shall apply to fiscal year
			 2012 and each fiscal year thereafter.
				745.Except as expressly provided otherwise, any
			 reference to this Act contained in any title other than title IV
			 or VIII shall not apply to such title IV or VIII.
			VIIIGeneral Provisions—District of
			 Columbia
			(including transfer of
		  funds)
			801.Whenever in this Act, an amount is
			 specified within an appropriation for particular purposes or objects of
			 expenditure, such amount, unless otherwise specified, shall be considered as
			 the maximum amount that may be expended for said purpose or object rather than
			 an amount set apart exclusively therefor.
			802.Appropriations in this Act shall be
			 available for expenses of travel and for the payment of dues of organizations
			 concerned with the work of the District of Columbia government, when authorized
			 by the Mayor, or, in the case of the Council of the District of Columbia, funds
			 may be expended with the authorization of the Chairman of the Council.
			803.There are appropriated from the applicable
			 funds of the District of Columbia such sums as may be necessary for making
			 refunds and for the payment of legal settlements or judgments that have been
			 entered against the District of Columbia government.
			804.(a)None of the Federal funds provided in this
			 Act shall be used for publicity or propaganda purposes or implementation of any
			 policy including boycott designed to support or defeat legislation pending
			 before Congress or any State legislature.
				(b)The District of Columbia may use local
			 funds provided in this title to carry out lobbying activities on any
			 matter.
				805.(a)None of the Federal funds provided under
			 this Act to the agencies funded by this Act, both Federal and District
			 government agencies, that remain available for obligation or expenditure in
			 fiscal year 2012, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees available to the agencies funded by
			 this Act, shall be available for obligation or expenditures for an agency
			 through a reprogramming of funds which—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 responsibility center;
					(3)establishes or changes allocations
			 specifically denied, limited or increased under this Act;
					(4)increases funds or personnel by any means
			 for any program, project, or responsibility center for which funds have been
			 denied or restricted;
					(5)re-establishes any program or project
			 previously deferred through reprogramming;
					(6)augments any existing program, project, or
			 responsibility center through a reprogramming of funds in excess of
			 $3,000,000 or 10 percent, whichever is less;
			 or
					(7)increases by 20 percent or more personnel
			 assigned to a specific program, project or responsibility center,
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified in
			 writing 15 days in advance of the reprogramming.(b)The District of Columbia government is
			 authorized to approve and execute reprogramming and transfer requests of local
			 funds under this title through November 1, 2012.
				806.Consistent with the provisions of section
			 1301(a) of title 31, United States Code, appropriations under this Act shall be
			 applied only to the objects for which the appropriations were made except as
			 otherwise provided by law.
			807.None of the Federal funds provided in this
			 Act may be used by the District of Columbia to provide for salaries, expenses,
			 or other costs associated with the offices of United States Senator or United
			 States Representative under section 4(d) of the District of Columbia Statehood
			 Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official
			 Code, sec. 1–123).
			808.Except as otherwise provided in this
			 section, none of the funds made available by this Act or by any other Act may
			 be used to provide any officer or employee of the District of Columbia with an
			 official vehicle unless the officer or employee uses the vehicle only in the
			 performance of the officer's or employee's official duties. For purposes of
			 this section, the term official duties does not include travel
			 between the officer's or employee's residence and workplace, except in the case
			 of—
				(1)an officer or employee of the Metropolitan
			 Police Department who resides in the District of Columbia or a District of
			 Columbia government employee as may otherwise be designated by the Chief of the
			 Department;
				(2)at the discretion of the Fire Chief, an
			 officer or employee of the District of Columbia Fire and Emergency Medical
			 Services Department who resides in the District of Columbia and is on call 24
			 hours a day or is otherwise designated by the Fire Chief;
				(3)at the discretion of the Director of the
			 Department of Corrections, an officer or employee of the District of Columbia
			 Department of Corrections who resides in the District of Columbia and is on
			 call 24 hours a day or is otherwise designated by the Director;
				(4)the Mayor of the District of Columbia;
			 and
				(5)the Chairman of the Council of the District
			 of Columbia.
				809.(a)None of the Federal funds contained in this
			 Act may be used by the District of Columbia Attorney General or any other
			 officer or entity of the District government to provide assistance for any
			 petition drive or civil action which seeks to require Congress to provide for
			 voting representation in Congress for the District of Columbia.
				(b)Nothing in this section bars the District
			 of Columbia Attorney General from reviewing or commenting on briefs in private
			 lawsuits, or from consulting with officials of the District government
			 regarding such lawsuits.
				810.None of the Federal funds contained in this
			 Act may be used to distribute any needle or syringe for the purpose of
			 preventing the spread of blood borne pathogens in any location that has been
			 determined by the local public health or local law enforcement authorities to
			 be inappropriate for such distribution.
			811.Nothing in this Act may be construed to
			 prevent the Council or Mayor of the District of Columbia from addressing the
			 issue of the provision of contraceptive coverage by health insurance plans, but
			 it is the intent of Congress that any legislation enacted on such issue should
			 include a conscience clause which provides exceptions for
			 religious beliefs and moral convictions.
			812.Hereafter, as part of the submission of the
			 annual budget justification, the Mayor of the District of Columbia shall submit
			 to the Committees on Appropriations of the House of Representatives and the
			 Senate, the Committee on Oversight and Government Reform of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report addressing—
				(1)crime, including the homicide rate,
			 implementation of community policing, and the number of police officers on
			 local beats;
				(2)access to substance and alcohol abuse
			 treatment, including the number of treatment slots, the number of people
			 served, the number of people on waiting lists, and the effectiveness of
			 treatment programs, the retention rates in treatment programs, and the
			 recidivism/re-arrest rates for treatment participants;
				(3)education, including access to special
			 education services and student achievement to be provided in consultation with
			 the District of Columbia Public Schools, repeated grade rates, high school
			 graduation rates, and post-secondary education attendance rates;
				(4)improvement in basic District services,
			 including rat control and abatement; and
				(5)application for and management of Federal
			 grants, including the number and type of grants for which the District was
			 eligible but failed to apply and the number and type of grants awarded to the
			 District but for which the District failed to spend the amounts
			 received.
				813.None of the Federal funds contained in this
			 Act may be used to enact or carry out any law, rule, or regulation to legalize
			 or otherwise reduce penalties associated with the possession, use, or
			 distribution of any schedule I substance under the
			 Controlled Substances Act (21 U.S.C.
			 801 et seq.) or any tetrahydrocannabinols derivative.
			814.None of the Federal funds appropriated
			 under this Act shall be expended for any abortion except where the life of the
			 mother would be endangered if the fetus were carried to term or where the
			 pregnancy is the result of an act of rape or incest.
			815.(a)No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council of the District of Columbia, a revised appropriated funds
			 operating budget in the format of the budget that the District of Columbia
			 government submitted pursuant to section 442 of the District of Columbia Home
			 Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District
			 of Columbia government for fiscal year 2012 that is in the total amount of the
			 approved appropriation and that realigns all budgeted data for personal
			 services and other-than-personal services, respectively, with anticipated
			 actual expenditures.
				(b)This section shall apply only to an agency
			 for which the Chief Financial Officer for the District of Columbia certifies
			 that a reallocation is required to address unanticipated changes in program
			 requirements.
				816.No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council for the District of Columbia, a revised appropriated funds
			 operating budget for the District of Columbia Public Schools that aligns
			 schools budgets to actual enrollment. The revised appropriated funds budget
			 shall be in the format of the budget that the District of Columbia government
			 submitted pursuant to section 442 of the District of Columbia Home Rule Act
			 (D.C. Official Code, Sec. 1–204.42).
			817.Amounts appropriated in this Act as
			 operating funds may be transferred to the District of Columbia’s enterprise and
			 capital funds and such amounts, once transferred, shall retain appropriation
			 authority consistent with the provisions of this Act.
			818.Notwithstanding any other laws, for this
			 and succeeding fiscal years, the Director of the District of Columbia Public
			 Defender Service shall, to the extent the Director considers appropriate,
			 provide representation for and hold harmless, or provide liability insurance
			 for, any person who is an employee, member of the Board of Trustees, or officer
			 of the District of Columbia Public Defender Service for money damages arising
			 out of any claim, proceeding, or case at law relating to the furnishing of
			 representational services or management services or related services while
			 acting within the scope of that person’s office or employment, including, but
			 not limited to such claims, proceedings, or cases at law involving employment
			 actions, injury, loss of liberty, property damage, loss of property, or
			 personal injury, or death arising from malpractice or negligence of any such
			 officer or employee.
			819.Section 346 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335) is amended—
				(1)in the title, by striking “Biennial”;
				(2)in subsection (a), by striking
			 Biennial management and inserting
			 Management;
				(3)in subsection (a), by striking
			 States. and inserting States every five years.;
			 and
				(4)in subsection (b)(6), by striking
			 2 and inserting 5.
				820.Except as expressly provided otherwise, any
			 reference to this Act contained in this title or in title IV
			 shall be treated as referring only to the provisions of this title or of title
			 IV.
				This Act may be cited as the
		  Financial Services and General
		  Government Appropriations Act,
		  2012.
				
	
		September 15, 2011
		Read twice and placed on
		  the calendar
	
